 

Exhibit 10.11

 

Execution Copy

 

 

 

 

 

 

 

 

LOAN AND SUBORDINATED
DEBENTURE PURCHASE AGREEMENT

 

 

between

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

and

 

OLD SECOND BANCORP, INC.

 

 

 

 

 

Dated as of January 31, 2008

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

1.

DEFINITIONS

2

 

1.1

Defined Terms

2

 

1.2

Certain UCC and Accounting Terms; Interpretations

9

 

1.3

Exhibits and Schedules Incorporated

10

 

 

 

 

2.

CREDIT FACILITIES

10

 

2.1

The Loans

10

 

2.2

The Notes and the Subordinated Debenture

11

 

2.3

Maturity Dates

11

 

2.4

Collateral

11

 

2.5

The Closing

11

 

2.6

Interest Rates

12

 

2.7

Payments

12

 

2.8

Capital Adequacy

12

 

 

 

 

3.

DISBURSEMENTS

12

 

3.1

Initial and Subsequent Disbursements

12

 

3.2

Conditions Precedent to Initial Disbursement

12

 

3.3

Conditions to All Disbursements; Renewals and Conversions

14

 

 

 

 

4.

GENERAL REPRESENTATIONS AND WARRANTIES

15

 

4.1

Organization and Authority

15

 

4.2

No Impediment to Transactions

16

 

4.3

Purposes of Loans

17

 

4.4

Financial Condition

17

 

4.5

Title to Properties

18

 

4.6

No Material Adverse Change

19

 

4.7

Compliance with Law

19

 

4.8

Borrower Status

21

 

4.9

No Misstatemet

21

 

4.10

Representations and Warranties Generally

21

 

 

 

 

5.

GENERAL COVENANTS, CONDITIONS AND AGREEMENTS

22

 

5.1

Material Transactions

22

 

5.2

Pledged Shares

24

 

5.3

Business Operations

24

 

5.4

Compliance with Laws

25

 

5.5

Lender Expenses

27

 

5.6

Subordinated Debt

27

 

5.7

Inspection Rights

27

 

 

 

 

6.

REPORTING

28

 

6.1

Annual

28

 

6.2

Quarterly

28

 

 

i

--------------------------------------------------------------------------------


 

 

6.3

Compliance Certificate

28

 

6.4

Copies of Other Reports and Correspondence

28

 

6.5

Proceedings

28

 

6.6

Event of Default; Material Adverse Change

29

 

6.7

Other Information Requested by Lender

29

 

 

 

 

7.

FINANCIAL COVENANTS

29

 

7.1

Capitalization

29

 

7.2

Regulatory Capital

29

 

7.3

Minimum Return on Average Assets

29

 

7.4

Nonperforming Loans Ratio; Loan Loss Reserve

29

 

 

 

 

8.

BORROWER’S DEFAULT

30

 

8.1

Borrower’s Defaults and Lender’s Remedies

30

 

8.2

Protective Advances

33

 

8.3

Other Remedies

34

 

8.4

No Lender Liability

34

 

8.5

Lender’s Fees and Expenses

34

 

8.6

Limitation on Remedies with Respect to Subordinated Debt

34

 

 

 

 

9.

MISCELLANEOUS

35

 

9.1

Release; Indemnification

35

 

9.2

Assignment and Participation

35

 

9.3

Prohibition on Assignment

36

 

9.4

Time of the Essence

36

 

9.5

No Waiver

36

 

9.6

Severability

36

 

9.7

Usury; Revival of Liabilities

36

 

9.8

Notices

37

 

9.9

Successors and Assigns

38

 

9.10

No Joint Venture

38

 

9.11

Brokerage Commissions

38

 

9.12

Publicity

38

 

9.13

Documentation

38

 

9.14

Additional Assurances

39

 

9.15

Entire Agreement

39

 

9.16

Choice of Law

39

 

9.17

Forum; Venue

39

 

9.18

No Third Party Beneficiary

39

 

9.19

Legal Tender of United States

39

 

9.20

Captions; Counterparts

39

 

9.21

Knowledge; Discretion

39

 

9.22

Customer Identification - USA Patriot Act Notice

40

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

A             Form of Term Note

B             Form of Revolving Note

C             Form of Subordinated Debenture

D             Form of Pledge Agreement

E              Form of Quarterly Compliance Certificate

F              Form of Opinion of Borrower’s Counsel

 

DISCLOSURE SCHEDULES:

 

4.1.2        Subsidiaries; Capital Stock of Borrower

4.1.3        Capital Stock of the Bank

4.7.3        Pending Litigation

4.7.5        ERISA

4.8.1        Restrictions on Borrower

 

 

iii

--------------------------------------------------------------------------------

 


 

LOAN AND SUBORDINATED DEBENTURE PURCHASE AGREEMENT

 

THIS LOAN AND SUBORDINATED DEBENTURE PURCHASE AGREEMENT (this “Agreement”) is
dated as of January 31, 2008 and is made by and between OLD SECOND BANCORP,
INC., a Delaware corporation (“Borrower”), and LASALLE BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”).

 

R E C I T A L S:

 

A.            Borrower is a bank holding company that owns 100% of the issued
and outstanding capital stock of Old Second National Bank, a national banking
association (the “Bank”) and is acquiring HeritageBanc, Inc. (“Heritage”) by
causing Old Second Acquisition, Inc., a Delaware corporation and a wholly owned
subsidiary of Borrower (“Merger Corp”), to merge with and into Heritage (the
“Merger”) pursuant to the terms and conditions of an Agreement and Plan of
Merger, dated as of November 5, 2007, among Borrower and Merger Corp and
Heritage (the “Merger Agreement”), and immediately thereafter causing Heritage
Bank, a wholly owned subsidiary of Heritage (“Heritage Bank”), to merge with and
into Old Second National Bank (the “Bank Merger”) pursuant to the terms and
conditions of a Merger Agreement, dated as of November 20, 2007, between the
Bank and Heritage Bank.  Old Second National Bank and Heritage Bank may be
referred to individually as a “Subsidiary Bank” and collectively as the
“Subsidiary Banks.” The issued and outstanding capital stock of Old Second
National Bank may be referred to as the “Bank Shares.”

 

B.            Borrower has requested that Lender provide it with three credit
facilities in the aggregate principal amount of $75,500,000 consisting of (a) a
term loan (the “Term Loan”) in the principal amount of $500,000 (the “Term Loan
Amount”); (b) a revolving loan (the Revolving Loan”) in the principal amount of
up to $30,000,000 (the “Revolving Loan Amount”); and (c) subordinated debt (the
“Subordinated Debt”) in the principal amount of up to $45,000,000 (the
“Subordinated Debt Amount”). The Term Loan and the Revolving Loan may be
referred to collectively as the “Senior Loans” and the Senior Loans and the
Subordinated Debt may be referred to collectively as the “Loans.”

 

C.            The proceeds of the Term Loan, the Revolving Loan and the
Subordinated Debt shall be used by Borrower to finance the acquisition of
Heritage and to increase the capital of the Bank, with any remaining proceeds to
be used for general corporate purposes.

 

D.            The Subordinated Debt is intended to qualify as Tier 2 capital
under applicable rules and regulations promulgated by the Board of Governors of
the Federal Reserve System (the “FRB”).

 

E.             Lender is willing to lend to Borrower up to an aggregate
principal amount of $75,500,000 under the Loans in accordance with the terms,
subject to the conditions and in reliance on the recitals, representations,
warranties, covenants and agreements set forth herein and in the other Loan
Documents (as defined below).

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, the parties hereto hereby agree as follows:

 

 

--------------------------------------------------------------------------------


 

A G R E E M E N T:

 

1.                                      DEFINITIONS.

 

1.1          Defined Terms.  The following capitalized terms generally used in
this Agreement and in the other Loan Documents shall have the meanings defined
or referenced below. Certain other capitalized terms used only in specific
sections of this Agreement may be defined in such sections.

 

“Affiliate(s)” shall mean, with respect to any Person, such Person’s immediate
family members, partners, members or parent and subsidiary corporations, and any
other Person directly or indirectly controlling, controlled by, or under common
control with, said Person, and their respective Affiliates, members,
shareholders, directors, officers, employees, agents and representatives.

 

“Agreed Upon Terms and Procedures” shall mean the Agreed Upon Terms and
Procedures relating to interest rates, interest and payments executed by
Borrower on the date hereof as such may be amended, restated, supplemented or
modified from time to time.

 

“Assignee Lender” shall have the meaning ascribed to such term in Section 9.2.

 

“Average Total Assets” shall have the meaning ascribed to such term in
Section 7.2.

 

“Bank” shall have the meaning ascribed to such term in the recitals hereto.

 

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as amended or
recodified.

 

“Bank Shares” shall have the meaning ascribed to such term in the recitals
hereto.

 

“Base Rate” shall mean that rate of interest (expressed as a percent per annum)
equal to Lender’s “base” or “prime” rate (which is not necessarily the lowest or
most favorable rate of interest charged by Lender on commercial loans at any
time) in effect from time to time, which means a base rate of interest
established by Lender from time to time that serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto. Any change in the rate of interest hereunder due to a change in the
base or prime rate shall become effective on the date each change in the base or
prime rate is announced by Lender.

 

“Base Rate Tranche” shall mean a Borrowing Tranche as to which the Base Rate is
applicable.

 

“Borrower” shall have the meaning ascribed to such term in the preamble hereto.

 

“Borrower 2006 Audited Financial Statements” shall have the meaning ascribed to
such term in Section 4.4.1.

 

“Borrower 2006 Audited Financial Statements Date” shall have the meaning
ascribed to such term in Section 4.4.1.

 

 

2

--------------------------------------------------------------------------------


 

“Borrower Financial Statements” shall have the meaning ascribed to such term in
Section 4.4.1.

 

“Borrower Unaudited Financial Statements” shall have the meaning ascribed to
such term in Section 4.4.1.

 

“Borrower’s Accountant” shall mean Ernst & Young LLP, or such other nationally
recognized firm of certified public accountants selected by Borrower as shall
from time to time audit Borrower.

 

“Borrower’s Liabilities” shall mean Borrower’s obligations under this Agreement,
the Term Note, the Revolving Note and any other Loan Documents (other than the
principal, interest and other amounts payable under the Subordinated Debenture).

 

“Borrowing Date” shall mean the date any Borrowing Tranche is disbursed, renewed
or converted (from a LIBO Tranche to a Base Rate Tranche or from a Base Rate
Tranche to a LIBO Tranche).

 

“Borrowing Tranche” shall mean a disbursement of proceeds under any Loan
pursuant to this Agreement and the Agreed Upon Terms and Procedures.

 

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) hereof, a day of the week (but not a Saturday, Sunday or a legal holiday
under the laws of the State of Illinois or any other day on which banking
institutions located in Illinois are authorized or required by law or other
governmental action to close) on which the Chicago, Illinois offices of Lender
are open to the public for carrying on substantially all of Lender’s business
functions and (b) with respect to determinations in connection with, and
payments of principal and interest on any LIBO Rate Tranche, any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in U.S. dollar-denominated deposits in the London Interbank
Eurodollar Market. Unless specifically referenced in this Agreement as a
Business Day, all references to “days” shall be to calendar days.

 

“Capital Expenditures” shall mean expenditures made or costs incurred that are
required to be capitalized for financial reporting purposes in accordance with
GAAP, but excluding expenditures made in connection with the replacement or
restoration of assets to the extent reimbursed or financed from insurance
proceeds paid on account of the loss of or damage to the assets being replaced
or restored.

 

“Closing” shall have the meaning ascribed to such term in Section 2.5.

 

“Closing Date” shall mean January 31, 2008.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended or recodified.

 

“Code Provisions” shall mean Chapter 7 or Chapter 11 of the Bankruptcy Code, as
amended or modified.

 

 

3

--------------------------------------------------------------------------------


 

“Collateral” shall mean all the property (including all tangible and intangible
property) in which the Collateral Documents grant (or purport to grant) Lender a
security interest.

 

“Collateral Documents” shall mean the Pledge Agreement and such other
certificates, documents, and instruments entered into or delivered in connection
with or relating to the Collateral.

 

“Condition or Release” shall mean any presence, use, storage, transportation,
discharge, disposal, release or threatened release of any Hazardous Materials.

 

“Default Rate” shall have the meaning ascribed to such term in Section 2.3 of
the Agreed Upon Terms and Procedures.

 

“Disclosure Schedule” shall mean, in aggregate, the disclosures contemplated
herein as included in the Disclosure Schedule, which has been delivered in
connection with the execution of this Agreement.

 

“Employee Benefit Plan” shall mean an “employee benefit plan” within the meaning
of Section 3(3) of ERISA.

 

“Equity Interest” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person which is not a corporation
and any and all warrants, options or other rights to purchase any of the
foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended or recodified.

 

“ERISA Affiliate” shall mean any person (as defined in Section 3(9) of ERISA)
which together with Borrower would be a member of the same “controlled group”
within the meaning of Sections 414(b), (m), (c) and (o) of the Code.

 

“Event of Default” shall have the meaning ascribed to such term in
Section 8.1.1.

 

“FDIC” shall mean the Federal Deposit Insurance Corporation.

 

“FDI Act” shall mean the Federal Deposit Insurance Act, as amended or
recodified.

 

“Federal Reserve Notice” shall have the meaning ascribed to such term in
Section 8.6.

 

“FRB” shall have the meaning ascribed to such term in the recitals hereto.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America.

 

“Governmental Agency(ies)” shall mean, individually or collectively, any
federal, state, county or local governmental department, commission, board,
regulatory authority or agency, including, without limitation, the FRB, the OCC
and the FDIC.

 

 

4

--------------------------------------------------------------------------------


 

“Hazardous Materials” shall mean oil, flammable explosives, asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, radioactive materials,
hazardous wastes, toxic or contaminated substances or similar materials,
including, without limitation, any substances which are “hazardous substances,”
“hazardous wastes,” “hazardous materials” or “toxic substances” under the
Hazardous Materials Laws and/or other applicable environmental laws, ordinances
or regulations.

 

“Hazardous Materials Claims” shall have the meaning ascribed to such term in
Section 4.7.6.

 

“Hazardous Materials Laws” shall mean any laws, regulations, permits, licenses
or requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including, without
limitation: the Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the
Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environment Response, Compensation and
Liability Act of 1980, as amended (including the Superfund Amendments and
Reauthorization Act of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic
Substances Control Act, as amended, 15 U.S.C. Section 2601 et seq.; the
Occupational Safety and Health Act, as amended, 29 U.S.C. Section 651, the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
Section 11001 et seq.; the Mine Safety and Health Act of 1977, as amended, 30
U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C.  Section 300f
et seq.; and all comparable state and local laws, laws of other jurisdictions or
orders and regulations.

 

“Heritage” shall have the meaning ascribed to such term in the  Recitals hereto.

 

“Heritage Bank” shall have the meaning ascribed to such term in the Recitals
hereto.

 

“IDFPR” shall mean the Illinois Department of Financial and Professional
Regulation.

 

“Indebtedness” shall mean and includes: (a) all items arising from the borrowing
of money that, according to GAAP now in effect, would be included in determining
total liabilities as shown on the consolidated balance sheet of Borrower or any
Subsidiary; (b) all obligations secured by any lien in property owned by
Borrower whether or not such obligations shall have been assumed; (c) all
guaranties and similar contingent liabilities with respect to obligations of
others; and (d) all other obligations (including, without limitation, letters of
credit) evidencing obligations to others; provided, however, in the case of the
Bank, Indebtedness shall not include deposits or other indebtedness incurred in
the ordinary course of business and in accordance with safe and sound banking
practices and applicable laws and regulations.

 

“Indentures” shall mean the Indenture dated as of June 30, 2003, between
Borrower and Wilmington Trust Company and the Indenture dated April 30, 2007,
between Borrower and Wells Fargo, National Association.

 

“Initial Disbursement” shall have the meaning ascribed to such term in
Section 3.1.

 

“Instructions” shall mean disbursement instructions given by Borrower to Lender
specifying the manner in which proceeds of the Loans should be disbursed at
Closing.

 

 

5

--------------------------------------------------------------------------------


 

“Interest Rate Protection Agreement” shall mean an interest rate swap, cap,
collar or other hedging or derivative agreement, to which Lender or any
Affiliate of Lender is the counterparty, intended to mitigate interest rate
risk, along with any other related agreement or instrument executed in
connection therewith.

 

“Junior Subordinated Debentures” shall mean the floating rate junior
subordinated debentures due June 30, 2033 and April 30, 2037, issued by Borrower
pursuant to the Indentures.

 

“Leases” shall mean all leases, licenses or other documents providing for the
use or occupancy of any portion of any Property, including all amendments,
extensions, renewals, supplements, modifications, sublets and assignments
thereof and all separate letters or separate agreements relating thereto.

 

“Lender” shall have the meaning ascribed to such term in the preamble hereto.

 

“LIBO Rate” shall mean that rate of interest equal to (a) the quotient of
(i) the rate of interest, rounded upward, if necessary, to the nearest whole
multiple of .0625% (1/16 of 1%), quoted by Lender as the London Inter-Bank
Offered Rate for deposits in U.S. Dollars on the date, at approximately
11:00 a.m. London time, that is two Business Days prior to any applicable
Borrowing Date for purposes of calculating effective rates of interest for Loans
or obligations making reference thereto for an amount approximately equal to a
LIBO Rate Tranche and for a period of time approximately equal to a LIBOR
Period, divided by (ii) 100% minus (b) the Reserve Percentage.

 

“LIBO Rate Tranche” shall mean a Borrowing Tranche as to which the LIBO Rate is
applicable.

 

“LIBOR Period” shall mean a period of 90 days, plus or minus one or two days,
with respect to a LIBO Rate Tranche; provided that no LIBOR Period shall extend
beyond any Maturity Date.  If pursuant to the Rate Election Notice received by
Lender, the initial Interest Period of any LIBOR Rate Tranche commences on any
day other than the first Business Day of any month, then the initial Interest
Period of such LIBOR Rate Tranche shall end on the first Business Day of the
following calendar month, notwithstanding the Interest Period specified in such
notice, and the LIBOR Rate for such LIBOR Rate Tranche shall be equal to the
LIBOR Rate for an Interest Period equal to the length of such partial month. 
Thereafter, each LIBOR Rate Tranche shall automatically renew for the Interest
Period specified in the initial Rate Election Notice received by Lender.

 

“Loans” shall have the meaning ascribed to such term in the recitals hereto.

 

“Loan Documents” shall mean those documents and instruments (including, without
limitation, all agreements, instruments and documents, including, without
limitation, guaranties, mortgages, deeds of trust, pledges, powers of attorney,
consents, assignments, contracts, notices and all other written matter
heretofore, now and/or from time to time hereafter executed by and/or on behalf
of Borrower in connection with this Agreement and the Loans) entered into or
delivered in connection with or relating to the Loans, including the Collateral
Documents and any other documents listed on the schedule of closing documents
prepared in connection with the

 

 

6

--------------------------------------------------------------------------------


 

Closing. Loan Documents shall also include any Interest Rate Protection
Agreement between Borrower and Lender.

 

“Maturity Date” shall mean the Term Loan Maturity Date, the Revolving Loan
Maturity Date or the Subordinated Debt Maturity Date as the context may
indicate.

 

“NBA” shall mean the National Banking Act, as amended or recodified.

 

“Nonperforming Loans” shall have the meaning ascribed to such term in
Section 7.4.

 

“Notes” shall mean the Term Note, the Revolving Note and the Subordinated
Debenture, each as amended, restated, supplemented or modified from time to
time, and each note or debenture, as the case may be, delivered in substitution
or exchange for any of such Notes and, where applicable, shall include the
singular as well as the plural.

 

“OCC” shall mean the Office of the Comptroller of the Currency.

 

“Other Real Estate Owned” shall have the meaning ascribed to such term in
Section 7.4.

 

“Permitted Bank Indebtedness” shall mean means obligations incurred by the Bank
in the ordinary course of business in such circumstances as may be incidental or
usual in carrying on the banking or trust or mortgage business of a bank,
thrift, trust company, or mortgage company incurred in accordance with
applicable laws and regulations and safe and sound practices, including
obligations incurred in connection with: (a) any deposits with or funds
collected by the Bank; (b) the endorsement of instruments for deposit or
collection in the ordinary course of business, (c) any bankers acceptance credit
of the Bank; (d) any check, note, certificate of deposit, instrument, money or
letter of credit issued by the Bank; (e) any check, note, certificate of
deposit, money order, traveler’s check, draft or bill of exchange issued,
accepted or endorsed by the Bank; (f) any discount with, borrowing from, or
other obligation to, any Federal Home Loan Bank or Federal Reserve Bank; (g) any
agreement made by the Bank to purchase or repurchase securities, loans or
Federal funds or any interest or participation in any thereof; (h) any guarantee
or similar obligation incurred by the Bank in the ordinary course of its banking
or trust business; (i) any transaction in the nature of an extension of credit,
whether in the form or a commitment or otherwise, undertaken by the Bank for the
account of a third party with the application of the same banking considerations
and legal lending limits that would be applicable if the transaction were a loan
to such party; (j) any transaction in which the Bank acts solely in the
fiduciary or agency capacity; and (k) other short-term liabilities similar to
those enumerated in clauses (a) and (g) above, including United States Treasury
tax and loan borrowings.

 

“Person” shall mean an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

 

“Pledge Agreement” shall mean a Pledge Agreement dated as of the Closing Date
between Borrower and Lender in the form attached as Exhibit D hereto (as
amended, restated,

 

 

7

--------------------------------------------------------------------------------


 

supplemented or modified from time to time), pursuant to which the Bank Shares
are pledged to Lender.

 

“Potential Event of Default” shall mean an event or circumstance that, with the
passage of time, the giving of notice or both, could become an Event of Default.

 

“Primary Capital” shall have the meaning ascribed to such term in Section 7.4.

 

“Property” shall mean any real property owned or leased by Borrower or any
Subsidiary.

 

“Rate Election Notice” shall mean a verbal notice conveyed to Lender in
accordance with its disbursement procedures from time to time.

 

“Reserve Percentage” shall mean the percentage announced within Lender as the
reserve percentage under Regulation D of the FRB for the Loans and obligations
making reference to a LIBO Rate for a LIBOR Period. The Reserve Percentage shall
be based on Regulation D or other regulations from time to time in effect
concerning reserves for Eurocurrency Liabilities as defined in Regulation D from
related institutions as though Lender were in a net borrowing position, as
promulgated by the FRB, or its successor.

 

“Revolving Loan” shall have the meaning ascribed to such term in the recitals
hereto.

 

“Revolving Loan Amount” shall have the meaning ascribed to such term in the
recitals hereto.

 

“Revolving Loan Maturity Date” shall mean March 31, 2010.

 

“Revolving Note” shall mean a promissory note, in the form attached as Exhibit B
hereto, in the principal amount of the Revolving Loan Amount, as amended,
restated, supplemented or modified from time to time, and each note delivered in
substitution or exchange for such note.

 

“RICO Related Law” shall mean the Racketeer Influenced and Corrupt Organizations
Act of 1970, or any other federal, state or local law for which forfeiture of
assets is a potential penalty.

 

“Risk-Weighted Assets” shall have the meaning ascribed to such term in
Section 7.2.

 

“Senior Loans” shall have the meaning ascribed to such term in the recitals
hereto.

 

“Senior Notes” shall mean the Term Note and the Revolving Note.

 

“Subordinated Debenture” shall mean a subordinated debenture note, in the form
attached as Exhibit C hereto, in the principal amount of the Subordinated Debt
Amount, as amended, restated, supplemented or modified from time to time, and
each debenture delivered in substitution or exchange for such subordinated
debenture.

 

“Subordinated Debt” shall have the meaning ascribed to such term in the recitals
hereto.

 

 

8

--------------------------------------------------------------------------------


 

“Subordinated Debt Amount” shall have the meaning ascribed to such term in the
recitals hereto.

 

“Subordinated Debt Maturity Date” shall mean March 31, 2018.

 

“Subsidiary” shall mean the Bank and any other corporation or other entity of
which any Equity Interest is directly or indirectly owned by Borrower.

 

“Term Loan” shall have the meaning ascribed to such term in the recitals hereto.

 

“Term Loan Amount” shall have the meaning ascribed to such term in the recitals
hereto.

 

“Term Loan Maturity Date” shall mean March 31, 2018.

 

“Term Note” shall mean a promissory note, in the form attached as Exhibit A
hereto, in the principal amount of the Term Loan Amount, as amended, restated,
supplemented or modified from time to time, and each note delivered in
substitution or exchange for such note.

 

“Tier 1 Capital” shall have the definition provided in, and shall be determined
in accordance with, the rules and regulations of the FRB.

 

“Tier 2 Capital” shall have the definition provided in, and shall be determined
in accordance with, the rules and regulations of the FRB.

 

“Trusts” shall mean those certain Delaware statutory business trusts known as
“Old Second Capital Trust I” and “Old Second Capital Trust II” which are
maintained by Borrower in accordance with those certain Amended and Restated
Trust Agreements, dated as of June 30, 2003 and April 30, 2007, respectively.

 

“UCC” shall mean the Uniform Commercial Code as enacted in the State of
Illinois, as amended or recodified.

 

“Unaudited Financial Statements” shall have the meaning ascribed to such term in
Section 4.4.

 

1.2          Certain UCC and Accounting Terms; Interpretations.  Except as
otherwise defined in this Agreement or the other Loan Documents, all words,
terms and/or phrases used herein and therein shall be defined by the applicable
definition therefore (if any) in the UCC. Notwithstanding the foregoing, any
accounting terms used in this Agreement which are not specifically defined
herein shall have the meaning customarily given to them in accordance with GAAP.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement. The foregoing definitions are
equally applicable to both the singular and plural forms of the terms defined.
The words “hereof”, “herein” and “hereunder” and words of like import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of

 

 

9

--------------------------------------------------------------------------------


 

this Agreement. The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Chicago, Illinois time unless
otherwise specifically provided. Any reference contained herein to attorneys’
fees and expenses shall be deemed to be reasonable fees and expenses of Lender’s
outside counsel and of any other third-party experts or consultants engaged by
Lender’s outside counsel on Lender’s behalf. All references to any Loan Document
shall be deemed to be to such document as amended, modified or restated from
time to time. With respect to any reference in this Agreement to any defined
term, (a) if such defined term refers to a Person, then it shall also mean all
heirs, legal representatives and permitted successors and assigns of such
Person, and (b) if such defined term refers to a document, instrument or
agreement, then it shall also include any replacement, extension or other
modification thereof.

 

1.3          Exhibits and Schedules Incorporated.  All exhibits and schedules
attached hereto or referenced herein are hereby incorporated into this
Agreement.

 

2.                                      CREDIT FACILITIES.

 

2.1          The Loans.  Lender agrees to extend to Borrower the following
credit facilities in the aggregate principal amount of the sum of the Term Loan
Amount, the Revolving Loan Amount plus the Subordinated Debt Amount:

 

2.1.1       The Term Loan.  Lender agrees to extend the Term Loan to Borrower in
accordance with the terms of, and subject to the conditions set forth in, this
Agreement, the Term Note and the other Loan Documents. An initial Borrowing
Tranche in an amount equal to the Term Loan Amount shall be borrowed on the
Closing Date and, thereafter, such Borrowing Tranche may be converted or renewed
from time to time in accordance with the terms and subject to the conditions set
forth in this Agreement. Subject to Section 2.6 and any other conditions and
limitations set forth in this Agreement, any Borrowing Tranche under the Term
Loan shall be treated as, at Borrower’s election subject to and in accordance
with the terms in this Agreement: (a) a LIBO Rate Tranche and shall bear
interest per annum at a rate equal to 0.90% (90 basis points) plus the LIBO
Rate; or (b) a Base Rate Tranche and shall bear interest at a rate equal to the
Base Rate. The unpaid principal balance plus all accrued but unpaid interest on
the Term Loan shall be due and payable on the Term Loan Maturity Date, or such
earlier date on which such amount shall become due and payable on account of
acceleration by Lender in accordance with the terms of the Term Note and this
Agreement.

 

2.1.2       The Revolving Loan. Lender agrees to extend the Revolving Loan to
Borrower in accordance with the terms of, and subject to the conditions set
forth in, this Agreement, the Revolving Note and the other Loan Documents. An
initial Borrowing Tranche in an amount equal to $18,818,651.25 shall be borrowed
on February 1, 2008 and, thereafter, any Borrowing Tranche under the Revolving
Loan may be created, converted or renewed from time to time in accordance with
the terms and subject to the conditions set forth in this Agreement.  Subject to
Section 2.6 and any other conditions and limitations set forth in this
Agreement, any Borrowing Tranche under the Revolving Loan shall be treated as,
at Borrower’s election subject to and in accordance with the terms in this
Agreement: (a) a LIBO Rate Tranche and shall bear interest per annum at a rate
equal to 0.90% (90 basis points) plus the LIBO Rate; or (b) a Base Rate Tranche
and shall bear interest at a rate equal to the Base Rate. The unpaid principal

 

 

10

--------------------------------------------------------------------------------

 


 

balance plus all accrued but unpaid interest on the Revolving Loan shall be due
and payable on the Revolving Loan Maturity Date, or such earlier date on which
such amount shall become due and payable on account of acceleration by Lender in
accordance with the terms of the Revolving Note and this Agreement.

 

2.1.3                     The Subordinated Debt.  Lender agrees to extend the
Subordinated Debt to Borrower in accordance with the terms of, and subject to
the conditions set forth in, this Agreement, the Subordinated Debenture and the
other Loan Documents.  No Borrowing Tranche under the Subordinated Debt shall be
created on the Closing Date.  Thereafter, any Borrowing Tranche under the
Subordinated Debt may be created, converted or renewed from time to time in
accordance with the terms and subject to the conditions set forth in this
Agreement; provided, however, that new Borrowing Tranches for the Subordinated
Debt shall not be created after April 30, 2008.  Subject to Section 2.6 and any
other conditions and limitations set forth in this Agreement, any Borrowing
Tranche under the Subordinated Debt shall be treated as, at Borrower’s election
subject to and in accordance with the terms in this Agreement: (a) a LIBO Rate
Tranche and shall bear interest per annum at a rate equal to 1.50% (150 basis
points) plus the LIBO Rate; or (b) a Base Rate Tranche and shall bear interest
at a rate equal to the Base Rate. The unpaid principal balance plus all accrued
but unpaid interest on the Subordinated Debt shall be due and payable on the
Subordinated Debt Maturity Date, or such earlier date on which such amount shall
become due and payable on account of acceleration by Lender in accordance with
the terms of the Subordinated Debenture or this Agreement.

 

2.2                               The Notes and the Subordinated Debenture.  The
Loans shall be evidenced by the Term Note, the Revolving Note and the
Subordinated Debenture.

 

2.3                               Maturity Dates.  On the Term Loan Maturity
Date, all sums due and owing under this Agreement and the other Loan Documents
with respect to the Term Loan shall be repaid in full. On the Revolving Loan
Maturity Date, all sums due and owing under this Agreement and the other Loan
Documents with respect to the Revolving Loan shall be repaid in full. On the
Subordinated Debenture Maturity Date, all sums due and owing under this
Agreement and the other Loan Documents with respect to the Subordinated
Debenture shall be repaid in full. Borrower acknowledges and agrees that Lender
has not made any commitments, either express or implied, to extend the terms of
the Loans past their Maturity Dates, unless Borrower and Lender hereafter
specifically otherwise agree in writing.

 

2.4                               Collateral.  Borrower’s Liabilities shall be
secured by the collateral pledged pursuant to the Pledge Agreement.
Notwithstanding anything to the contrary in any Loan Document, the obligations
of Borrower to Lender under the Subordinated Debenture shall be unsecured.

 

2.5                               The Closing.  The initial funding of the Loans
(the “Closing”) will occur at the offices of Lender, at 135 South LaSalle
Street, Chicago, Illinois at 9:30 a.m. on the Closing Date, or at such other
place or time or on such other date as the parties hereto may agree, by
disbursing the proceeds of the Loans in accordance with any Instructions
received at least one Business Day prior to Closing.

 

 

11

--------------------------------------------------------------------------------


 

2.6                               Interest Rates.  Borrower agrees that matters
concerning the election, payment, application, accrual and computation of
interest and interest rates shall be in accordance with the Agreed Upon Terms
and Procedures agreed to, as executed, by Borrower and Lender.

 

2.7                               Payments.  Borrower agrees that matters
concerning prepayments, payments and application of payments shall be in
accordance with the Agreed Upon Terms and Procedures agreed to, as executed by,
Borrower and Lender.

 

2.8                               Capital Adequacy.  If Lender shall reasonably
determine that the application or adoption of any law, rule, regulation,
directive, interpretation, treaty or guideline regarding capital adequacy, or
any change therein or in the interpretation or administration thereof, whether
or not having the force of law (including, without limitation, application of
changes to Regulation H and Regulation Y of the FRB issued by the FRB on
January 19, 1989 and regulations of the Comptroller of the Currency, Department
of Treasury, 12 CFR Part 3, Appendix A, issued by the Comptroller of the
Currency on January 27, 1989) increases the capital required or expected to be
maintained by Lender or any person or entity controlling Lender, and such
increase is based upon the existence of Lender’s obligations hereunder and under
other commitments of this type, then, within 10 days after demand from Lender,
Borrower shall pay to Lender, from time to time, such amount or amounts as will
compensate Lender or such controlling person or entity, as the case may be, for
such increased capital requirement. The determination of any amount to be paid
by Borrower under this Section 2.8 shall take into consideration the policies of
Lender or of any Person controlling Lender with respect to capital adequacy and
shall be based upon any reasonable averaging, attribution and allocation
methods. A certificate of Lender setting forth the amount or amounts as shall be
necessary to compensate Lender as specified in this Section 2.8 shall be
delivered to Borrower and shall be conclusive in the absence of manifest error.

 

3.                                      DISBURSEMENTS.

 

3.1                               Initial and Subsequent Disbursements.  At such
time as all of the terms and conditions set forth in Section 3.2 have been
satisfied by Borrower and Borrower has executed and delivered to Lender each of
the Loan Documents and any other related documents in form and substance
satisfactory to Lender, in its sole and absolute discretion, Lender shall
disburse to Borrower an amount equal to $18,818,651.25 (the “Initial
Disbursement”), representing a disbursement of $18,818,651.25 under the
Revolving Loan.  In the event Borrower fails to satisfy such disbursement
conditions, Borrower nevertheless shall pay all costs and expenses incurred by
Lender in connection with the transactions contemplated herein promptly upon
receipt of an invoice therefor from Lender.

 

3.2                               Conditions Precedent to Initial Disbursement. 
In conjunction with and as additional (but independent) supporting evidence for
certain of the covenants, representations and warranties made by Borrower
herein, prior to and as a condition of the Initial Disbursement, Borrower shall
deliver or cause to be delivered to Lender each of the following, each of which
shall be in form and substance satisfactory to Lender, in its sole and absolute
discretion:

 

 

12

--------------------------------------------------------------------------------


 

3.2.1                     Opinion.  An opinion of counsel of Borrower in
substantially the form attached as Exhibit F hereto and otherwise satisfactory
to Lender, dated on or about the date of the Initial Disbursement.

 

3.2.2                     Loan Documents.  The Loan Documents, including,
without limitation, the Notes and the Collateral Documents.

 

3.2.3                     Pledged Securities.  The actual certificates
representing all of the securities constituting the Pledged Stock (as defined in
the Pledge Agreement) together with irrevocable stock powers for each such
certificate endorsed by Borrower in blank.

 

3.2.4                     Authority Documents.  Copies certified by the
appropriate Secretary of State or Governmental Agency of the certificate of
incorporation of Borrower and the charter of Old Second National Bank.  Good
standing certificates for (i) Borrower issued by the Secretary of State of
Delaware and the State of Illinois, (ii) Old Second National Bank issued by the
OCC, (iii) Heritage Bank issued by the IDFPR, and (iv) Heritage issued by the
Secretary of State of Illinois. Copies certified by the Secretary or an
Assistant Secretary of Borrower of the certificate of incorporation of Borrower
and the charter of Old Second National Bank, and the bylaws of Borrower and Old
Second National Bank.  Copies certified by the Secretary or an Assistant
Secretary of Borrower of resolutions of the board of directors of Borrower
authorizing the execution, delivery and performance (including the authority to
pledge the Pledged Stock) of this Agreement, the Notes and the other Loan
Documents. An incumbency certificate of the Secretary or an Assistant Secretary
of Borrower certifying the names of the officer or officers of Borrower
authorized to sign this Agreement, the Notes and the other documents provided
for in this Agreement, together with a sample of the true signature of each such
officer (Lender may conclusively rely on such certificate until formally advised
by a like certificate of any changes therein).

 

3.2.5                     Regulatory Consents.  Copies certified by the
Secretary or an Assistant Secretary of Borrower of all documents evidencing all
necessary consents, approvals and determinations of any Governmental Agency with
respect to the transactions contemplated in the Loan Documents, including the
required regulatory approvals of the Merger and the Bank Merger, and any other
transactions between Lender and Borrower or Old Second National Bank.

 

3.2.6                     Instructions. The Instructions.

 

3.2.7                     Certain Costs of Lender. Payment of certain costs and
expenses incurred by Lender to date in connection with the transactions
contemplated herein, such as Lender’s attorneys’ fees up to a maximum amount of
$30,000 and expenses and other fees and expenses paid or payable to any other
parties.

 

3.2.8                     Merger Certificate.  A certificate signed by the
President of Borrower, addressed to Lender, certifying that all conditions to
the consummation of the Merger and the Bank Merger have been satisfied or
waived.

 

3.2.9                     Other Requirements. Such other additional information
regarding Borrower, any Subsidiary and their respective assets, liabilities
(including any liabilities arising

 

 

13

--------------------------------------------------------------------------------


 

from, or relating to, legal proceedings) and contracts as Lender may require in
its reasonable discretion.

 

3.2.10              Other Documents. Such other certificates, affidavits,
schedules, resolutions, opinions, notes and/or other documents which are
provided for hereunder or as Lender may reasonably request.

 

3.3                               Conditions to All Disbursements; Renewals and
Conversions.  Notwithstanding anything to the contrary contained herein, the
continued performance, observance and compliance by Borrower of and with all of
the covenants, conditions and agreements of Borrower contained herein (whether
or not non-performance constitutes an Event of Default) and in the other Loan
Documents shall be further conditions precedent to any disbursements of the
proceeds under any Loan. In addition, Lender shall not be required to disburse
proceeds under any Loan or to renew or convert any Borrowing Tranche at any time
that any of the following are true:

 

3.3.1                     Default. There exists an Event of Default or Potential
Event of Default.

 

3.3.2                     Legislation or Proceedings. Any legislation has been
passed or any suit or other proceeding has been instituted the effect of which
is to prohibit, enjoin (or to declare unlawful or improper) or otherwise
adversely affect in a material respect Borrower’s performance of its obligations
hereunder, or any litigation or governmental proceeding has been instituted or
threatened against Borrower or any Subsidiary or any of their officers which, in
the reasonable discretion of Lender, may materially adversely affect the
financial condition or operations of Borrower or any Subsidiary.

 

3.3.3                     Collateral.  Lender has reasonable cause to believe
that any Collateral might be subject to forfeiture under any RICO Related Law or
any of the Collateral is subject to any pledge, lien, security interest, charge
or encumbrance other than in favor of Lender.

 

3.3.4                     Material Adverse Change. There has occurred a material
adverse change in the financial condition or operations of Borrower and the
Subsidiaries taken as a whole since the Borrower 2006 Audited Financial
Statement Date.

 

3.3.5                     Representations and Warranties. Any representation or
warranty of Borrower contained herein or any information set forth in the
recitals hereto, shall not be true in any material respect on and as of the date
of any Borrowing Tranche, with the same effect as though such representations
and warranties had been made, or such information had been presented, on and as
of such date.

 

3.3.6                     Approvals. All necessary or appropriate actions and
proceedings have not been taken in connection with, or relating to, the
transactions contemplated hereby and all documents incident thereto have not
been completed and tendered for delivery, in substance and form reasonably
satisfactory to Lender, including, without limitation, if appropriate in the
opinion of Lender, Lender’s failure to have received evidence of all necessary
approvals from Governmental Agencies.

 

 

14

--------------------------------------------------------------------------------


 

3.3.7                     Other Documents. Lender has not received in substance
and form reasonably satisfactory to Lender, all certificates, affidavits,
schedules, resolutions, opinions, notes, and/or other documents which are
provided for hereunder or which it may reasonably request.

 

Lender’s refusal to disburse any proceeds of the Loans on account of the
provisions of this Section 3.3 shall not alter or diminish any of Borrower’s
other obligations hereunder or otherwise prevent any breach or default of
Borrower hereunder from becoming an Event of Default. Each Rate Election Notice
submitted by Borrower hereunder shall constitute an affirmation that Borrower
has performed, observed and complied with its covenants, conditions and
agreements contained herein in all material respects and that all
representations and warranties made by Borrower hereunder continue to be true
and correct in all material respects as of the date of such Rate Election
Notice.

 

4.                                      GENERAL REPRESENTATIONS AND WARRANTIES. 
Borrower hereby covenants, represents and warrants to Lender as follows:

 

4.1                               Organization and Authority.

 

4.1.1                     Legal Matters. Borrower (a) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, (b) is duly qualified as a foreign corporation and in good standing in
all states in which it is doing business, except where it is not required to
qualify or where the failure to so qualify would not have a material adverse
effect on the financial condition, business or operations of Borrower and the
Subsidiaries taken as a whole and (c) has all requisite power and authority,
corporate or otherwise, to own, operate and lease its properties and to carry on
its business as now being conducted. Each Subsidiary is duly organized, validly
existing and chartered under the laws of the jurisdiction of its organization,
and has all requisite power and authority, corporate or otherwise, to own,
operate and lease its properties and to carry on its business as now being
conducted. The deposit accounts of the Bank are insured by the FDIC to the
extent provided by law. Borrower and each Subsidiary has made payment of all
franchise and similar taxes in the State of Illinois, and in all of the other
respective jurisdictions in which they are incorporated, chartered or qualified
to do business, so far as such taxes are due and payable at the date of this
Agreement, except for any such taxes (i) where the failure to pay such taxes
will not have a material adverse effect on the financial condition, business or
operations of Borrower and the Subsidiaries taken as a whole, (ii) the validity
of which is being contested in good faith and (iii) for which proper reserves
have been set aside on the books of Borrower or any applicable Subsidiary, as
the case may be.

 

4.1.2                     Capital Stock of Borrower. Section 4.1.2 of the
Disclosure Schedule correctly sets forth (a) a list of all Subsidiaries of
Borrower, all of which (except as set forth in Section 4.1.2 of the Disclosure
Schedule) are directly or indirectly wholly owned by Borrower, and (b) a list of
each class of stock of Borrower and the number of authorized and issued and
outstanding shares of each class of stock of Borrower as of December 31, 2007.
All of the outstanding capital stock of Borrower has been duly authorized,
legally and validly issued, fully paid and nonassessable.

 

 

15

--------------------------------------------------------------------------------


 

4.1.3                     Capital Stock of the Bank.  Section 4.1.3 of the
Disclosure Schedule correctly sets forth the state or states in which the Bank
conducts its business. Borrower owns 100% of the outstanding shares of capital
stock of the Bank.  There is no plan, agreement or understanding providing for,
or contemplating, the issuance of any additional shares of capital stock of the
Bank.  All of the Bank Shares have been duly authorized, legally and validly
issued, fully paid and nonassessable, and, following the Closing Date, Borrower
will own the Bank Shares free and clear of all pledges, liens, security
interests, charges or encumbrances, except for any security interest granted
herewith by Borrower to Lender. None of the Bank Shares have been issued in
violation of any shareholder’s preemptive rights. There are, as of the date of
this Agreement, no outstanding options, rights, warrants or other agreements or
instruments obligating Borrower to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of the capital stock of the Bank or
obligating Borrower or the Bank to grant, extend or enter into any such
agreement or commitment.

 

4.2                               No Impediment to Transactions.

 

4.2.1                     Transaction is Legal and Authorized. The borrowing of
the principal amounts of the Loans, the execution of this Agreement and the
other Loan Documents and compliance by Borrower with all of the provisions of
this Agreement and of the other Loan Documents are within the corporate powers
of Borrower. This Agreement and the other Loan Documents have been duly
authorized, executed and delivered, and are the legal, valid and binding
obligations of Borrower, enforceable in accordance with their respective terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other laws and subject to general principles of equity.

 

4.2.2                     No Defaults or Restrictions. Neither the execution and
delivery of the Loan Documents nor compliance with the terms and conditions
thereof will (a) conflict with or result in a material breach of, or constitute
a material default under, any of the terms, obligations, covenants, conditions
or provisions of any indenture, mortgage, deed of trust, pledge or credit
agreement, or any other agreement or instrument to which Borrower or any
Subsidiary is now a party or by which any of them or any of their properties may
be bound or affected, (b) violate any provision of the organizational documents
of Borrower or any Subsidiary, (c) materially contravene any judgment, order,
writ, injunction, decree or demand of any court, arbitrator, grand jury, or
Governmental Agency, or (d) result in the material creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any property or asset
of Borrower or any Subsidiary under the terms or provisions of any of the
foregoing. None of Borrower or any Subsidiary is in material default in the
performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any indenture or other
agreement creating, evidencing or securing indebtedness of any kind or pursuant
to which any such indebtedness is issued, or other agreement or instrument to
which Borrower or any Subsidiary is a party or by which Borrower or any
Subsidiary or their properties may be bound or affected, which would have a
material adverse effect on the financial condition, business or operations of
Borrower and the Subsidiaries taken as a whole.

 

4.2.3                     Governmental Consent. No governmental orders,
permissions, consents, approvals or authorizations which have not previously
been obtained are required to be obtained by Borrower and no registrations or
declarations are required to be filed by Borrower in

 

 

16

--------------------------------------------------------------------------------


 

connection with, or contemplation of, the execution and delivery of, and
performance by Borrower under, this Agreement and the other Loan Documents.  All
required governmental orders, permissions, consents, approvals or authorizations
relating to the consummation of the Merger and the Bank Merger have been
obtained.

 

4.3                               Purposes of Loans.

 

4.3.1                     Use of Proceeds.  Borrower shall use the proceeds of
the Loans to finance the acquisition of Heritage and to increase the capital of
the Bank, with any remaining proceeds to be used for general corporate
purposes.  Borrower does not own any “margin security” as such term is defined
in Regulation G of the FRB. Borrower will not use any part of the proceeds of
the Loans (a) directly or indirectly to purchase or carry any margin security or
reduce or retire any indebtedness originally incurred to purchase any such
margin security within the meaning of Regulation U of the FRB, or (b) so as to
involve Borrower or Lender in a violation of Regulation U of the FRB. Borrower
agrees to execute, or cause to be executed, all instruments necessary to comply
with all of the requirements of Regulation U of the FRB.

 

4.3.2                     Usury. The Loans constitute a transaction within the
meaning of 815 ILCS 205/4(1).

 

4.4                               Financial Condition.

 

4.4.1                     Borrower Financial Statements. Borrower has delivered
to Lender copies of the consolidated financial statements of Borrower as of and
for the year ending December 31, 2006 (the “Borrower 2006 Audited Financial
Statements Date”), audited by Borrower’s Accountant (the “Borrower 2006 Audited
Financial Statements”).  Borrower has delivered to Lender copies of the
unaudited consolidated financial statements of Borrower as of and for the
quarters ending March 31, 2007, June 30, 3007 and September 30, 2007 (the
“Borrower Unaudited Financial Statements”).  The Borrower 2006 Audited Financial
Statements and the Borrower Unaudited Financial Statements are true and correct
in all material respects, are prepared in accordance with the respective books
of account and records of Borrower and its Subsidiaries and have been prepared
in accordance with GAAP applied on a basis consistent with prior periods, and
fairly and accurately present in all material respects the consolidated
financial condition of Borrower and its Subsidiaries and their assets and
liabilities and the results of their operations as of such date.  In addition,
Borrower has delivered to Lender copies of call reports filed by the Bank for
the periods ending December 31, 2006, March 31, 2007, June 30, 2007,
September 30, 2007 and December 31, 2007, and copies of regulatory filings
(including Form FRY-9C filings) (such call reports and regulatory filings,
“Unaudited Financial Statements” and together with the Borrower 2006 Audited
Financial Statements and the Borrower Unaudited Financial Statements, the
“Borrower Financial Statements”). The Unaudited Financial Statements are true
and correct in all material respects, are prepared in accordance with the
respective books of account and records of the Bank and have been prepared in
accordance with applicable banking regulations, rules and guidelines on a basis
consistent with prior periods, and fairly and accurately present in all material
respects the financial condition of the Bank and its assets and liabilities and
the results of its operations as of such date. The Borrower 2006 Audited
Financial Statements contain and reflect provisions for taxes, reserves and
other liabilities of Borrower in accordance with GAAP and applicable banking

 

 

17

--------------------------------------------------------------------------------


 

regulations, rules and guidelines, respectively. Neither Borrower nor the Bank
has any material debt, liability or obligation of any nature (whether accrued,
contingent, absolute or otherwise) which is not provided for or disclosed in the
Borrower Financial Statements.

 

4.4.2                     Loans. Each loan having an outstanding balance of more
than $1,000,000 and reflected as an asset of the Bank in the Borrower Financial
Statements is the legal, valid and binding obligation of the obligor named
therein, enforceable in accordance with its terms. To Borrower’s knowledge, no
obligor named therein is seeking to avoid the enforceability of the terms of any
loan, and no loan having an unpaid balance (principal and accrued interest) in
excess of $1,000,000 is subject to any defense, offset or counterclaim.

 

4.4.3                     Allowance for Loan Losses. The allowance for loan
losses shown in the Borrower Financial Statements is adequate in all material
respects to provide for losses, net of recoveries relating to loans previously
charged off, on loans and leases outstanding and contain an additional amount of
unallocated reserves for unanticipated future losses at levels considered
adequate based upon generally accepted safe and sound banking practices, as of
the date of such statements or reports. To Borrower’s knowledge, the aggregate
principal amount of loans contained in the loan portfolios of the Bank in excess
of corresponding reserves is collectible.

 

4.4.4                     Solvency. After giving effect to the consummation of
the transactions contemplated by this Agreement (including the Merger and the
Bank Merger), Borrower and the Subsidiaries have capital sufficient to carry on
their respective business and transactions and all businesses and transactions
in which they are about to engage and each is solvent and able to pay its debts
as they mature. No transfer of property is being made and no indebtedness is
being incurred in connection with the transactions contemplated by this
Agreement with the intent to hinder, delay or defraud either present or future
creditors of Borrower or any Subsidiary.

 

4.4.5                     Subordination. The Junior Subordinated Debentures are
expressly subordinate and junior in all respects (including, without limitation,
with respect to the right of payment) to the Loans to the extent provided in
Indentures. The Loans constitute “Senior Indebtedness” as defined in the
Indentures.

 

4.5                               Title to Properties.

 

4.5.1                     Owned Property.  Except for real property and other
assets acquired and/or being acquired from debtors in full or partial
satisfaction of obligations owed to the Bank and property or other assets leased
by Borrower or the Bank, Borrower and the Subsidiaries have, respectively, good
and marketable fee title to all of the Properties, and good and marketable title
to all other property and assets reflected in the latest balance sheet included
as part of the Borrower Financial Statements, excluding property and assets sold
or otherwise disposed of in the ordinary course of business subsequent to the
date of such balance sheet. Except for Properties and other assets acquired
and/or being acquired from debtors in full or partial satisfaction of
obligations owed to the Bank and property or other assets leased by Borrower or
any Subsidiary, all property and assets of any kind (real or personal, tangible
or intangible) of Borrower and any Subsidiary are free from any material liens,
encumbrances or defects in title, except for any liens granted herewith or
previously by Borrower to Lender.  None

 

 

18

--------------------------------------------------------------------------------


 

of Borrower or any Subsidiary has signed any financing statement or any pledge
agreement authorizing any secured party thereunder to file any such financing
statement.

 

4.5.2                     Leased Property. For assets or Property leased by
Borrower or any Subsidiary, Borrower and each such Subsidiary enjoy peaceful and
undisturbed possession under all material Leases under which they are operating,
all of which permit the customary operations of Borrower and any Subsidiary, as
applicable. None of such Leases is in material default and no event has occurred
which with the passage of time or the giving of notice, or both, would
constitute a material default under any such Leases.

 

4.6                               No Material Adverse Change.  Since the
Borrower 2006 Audited Financial Statements Date, none of the business,
operations, properties or assets of Borrower or any Subsidiary have been
materially and adversely affected in any way as the result of any act or event,
including, without limitation, fire, explosion, accident, act of God, strike,
lockout, flood, drought, storm, earthquake, combination of workers or other
labor disturbance, riot, activity of armed forces or of the public enemy,
embargo, or nationalization, condemnation, requisition or taking of property, or
cancellation or modification of contracts, by any domestic or foreign government
or any instrumentality or agency thereof. Since the Borrower 2006 Audited
Financial Statements Date, there have been no material changes in the assets,
liabilities, or condition, financial or otherwise, of Borrower and the
Subsidiaries taken as a whole, other than changes arising from transactions in
the ordinary course of business.

 

4.7                               Compliance with Law.  Borrower and the
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
instrumentality or agency thereof, having jurisdiction over the conduct of their
respective businesses or the ownership of their respective properties, except
where any such failure to comply would not materially and adversely affect the
financial condition, business or operations of Borrower and the Subsidiaries
taken as a whole.

 

4.7.1                     Taxes.  Borrower and each Subsidiary have filed all
United States income tax returns and all state and municipal tax returns which
are required to be filed, and have paid, or made adequate provision for the
payment of, all material taxes which have become due pursuant to said returns or
pursuant to any assessment received by Borrower or any Subsidiary, other than
those not yet delinquent and except such taxes, if any, as are being contested
in good faith and as to which adequate reserves have been provided.  Borrower is
unaware of any audit, assessment or other proposed action or inquiry of the
Internal Revenue Service with respect to the United States income tax liability
of Borrower or any Subsidiary. To Borrower’s knowledge, Borrower and each
Subsidiary have withheld amounts from their employees, shareholders or holders
of public deposit accounts in full and complete compliance with the tax
withholding provisions of applicable federal, state and local laws and each has
filed all federal, state and local returns and reports for all years for which
any such return or report would be due with respect to employee income tax
withholding, social security, unemployment taxes, income and other taxes and all
payments or deposits with respect to such taxes have been made within the time
period required by law.

 

4.7.2                     Regulatory Enforcement Actions.  Neither Borrower nor
any Subsidiary or any of their respective officers or directors is now operating
under any restrictions,

 

 

19

--------------------------------------------------------------------------------


 

agreements, memoranda, or commitments (other than restrictions of general
application) imposed by any Governmental Agency, nor, to the knowledge of
Borrower, are any such restrictions threatened or agreements, memoranda or
commitments being sought by any Governmental Agency.

 

4.7.3                     Pending Litigation. Except as otherwise disclosed in
Section 4.7.3 of the Disclosure Schedule, there are no actions, suits,
proceedings or written agreements pending, or, to the knowledge of Borrower,
threatened or proposed, against Borrower or any Subsidiary at law or in equity
or before or by any federal, state, municipal, or other governmental department,
commission, board, or other administrative agency, domestic or foreign, that, if
adversely determined, either separately or in the aggregate, will materially and
adversely affect the financial condition, business, or operations of Borrower
and the Subsidiaries taken as a whole; and none of Borrower or any Subsidiary is
in default with respect to any order, writ, injunction, or decree of, or any
written agreement with, any court, commission, board or agency, domestic or
foreign, that, either separately or in the aggregate, will materially and
adversely affect the financial condition, business, or operations of Borrower
and the Subsidiaries taken as a whole.

 

4.7.4                     RICO. There are no suits, actions or proceedings
pending or, to the knowledge of Borrower, threatened against Borrower or any
Subsidiary, or any of the principals thereof, under a RICO Related Law.

 

4.7.5                     ERISA. All Employee Benefit Plans established or
maintained by Borrower or any ERISA Affiliate or to which Borrower or any ERISA
Affiliate contributes are in material compliance with applicable requirements of
ERISA, and are in material compliance with applicable requirements (including
qualification and non-discrimination requirements) of the Code for obtaining the
tax benefits the Code thereupon permits with respect to such plans. Each
Employee Benefit Plan which is a group health plan (within the meaning of
Section 5000(b)(1) of the Code) complies with and has been maintained and
operated in material compliance with each of the requirements of Section 4980B
of the Code. Neither Borrower nor any ERISA Affiliate has failed to make any
contributions or to pay any amounts with respect to any Employee Benefit Plan.
No “reportable event” or “prohibited transaction,” as defined in ERISA, has
occurred and is continuing as to any Employee Benefit Plan and no excise taxes
have been incurred or security is required with respect to any Employee Benefit
Plan. Except as set forth in Section 4.7.5 of the Disclosure Schedule, no
Employee Benefit Plan has, or as of the Closing Date will have, any amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA) for
which Borrower or any ERISA Affiliate could be liable to any Person under Title
IV of ERISA if any such plan were terminated. All Employee Benefit Plans are
funded in accordance with Section 412 of the Code (if applicable). There would
be no obligations under Title IV of ERISA relating to any Employee Benefit Plan
that is a multiemployer plan if any such plan were terminated or if Borrower or
any ERISA Affiliate withdrew from any such plan. Except as required by
Section 4980B of the Code or applicable state insurance laws and except as set
forth in Section 4.7.5 of the Disclosure Schedule, neither Borrower nor any
ERISA Affiliate has promised any employee medical coverage after termination of
employment, or promised medical coverage to any former employee or other
individual not employed by Borrower or any ERISA Affiliate, and neither Borrower
nor any ERISA Affiliate maintains or contributes to any plan or arrangement
providing medical benefits

 

 

20

--------------------------------------------------------------------------------

 


 

to employees after their termination of employment or any other individual not
employed by Borrower or any ERISA Affiliate.

 

4.7.6                     Environmental. No Property is or, to Borrower’s
knowledge, has been a site for the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any Hazardous Materials and neither Borrower nor any Subsidiary has
engaged in such activities. Neither Borrower nor any Subsidiary is in material
violation of any Hazardous Materials Laws. There are no claims or actions
(“Hazardous Materials Claims”) pending or, to Borrower’s knowledge, threatened,
nor have there been any such claims or actions in the past, against Borrower or
any Subsidiary or any Property by any Governmental Agency or by any other Person
relating to any Hazardous Materials or pursuant to any Hazardous Materials Law.

 

4.8                               Borrower Status.

 

4.8.1                     Restrictions on Borrower. Except as set forth under
Section 4.8.1 of the Disclosure Schedule, none of Borrower or any Subsidiary is
a party, nor is bound by, any material contract or agreement or instrument, or
subject to any charter or other corporate restriction materially and adversely
affecting its financial condition, business or operations or prohibiting it from
paying dividends.

 

4.8.2                     Non-Foreign Status. Borrower is not a nonresident
alien for purposes of U.S. income taxation and is not a foreign corporation,
foreign partnership, foreign trust or foreign estate (as said terms are defined
in the Code and Income Tax Regulations).

 

4.8.3                     Investment Company Act. Borrower is not an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

4.8.4                     No Burdensome Agreements. None of Borrower or any
Subsidiary is a party to any agreement, instrument or undertaking or subject to
any other restriction which presently has a material adverse effect on the
business, operations or financial condition of Borrower and the Subsidiaries
taken as a whole.

 

4.9                               No Misstatement.  No information, exhibit,
report, schedule or document furnished by Borrower to Lender in connection with
the negotiation or execution of this Agreement or the other Loan Documents
contains any untrue statement of a material fact, or omits to state a material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances when made or furnished to Lender.

 

4.10                        Representations and Warranties Generally.  The
representations and warranties set forth in this Agreement or in any other Loan
Document will be true and correct in all material respects on the date of this
Agreement and as otherwise provided herein with the same force and effect as if
made on each such date. All representations, warranties, covenants and
agreements made in this Agreement or in any certificate or other document
delivered to Lender by or on behalf of Borrower pursuant to or in connection
with this Agreement shall be deemed to have been relied upon by Lender
notwithstanding Lender’s review of any documents or materials delivered by
Borrower to Lender pursuant to the terms hereof and notwithstanding

 

 

21

--------------------------------------------------------------------------------


 

any investigation heretofore or hereafter made by Lender or on its behalf (and
Borrower hereby acknowledges such reliance by Lender in making the Loans and all
disbursements thereunder) and, furthermore, shall survive the making of any or
all of the disbursements of proceeds under the Loans and continue in full force
and effect as long as there remains unperformed any obligations to Lender
hereunder or under any of the other Loan Documents.

 

5.                                      GENERAL COVENANTS, CONDITIONS AND
AGREEMENTS.  Borrower hereby further covenants and agrees with Lender as
follows:

 

5.1                               Material Transactions.

 

5.1.1                     Structural Changes. Borrower shall not itself, nor
shall it cause, permit or allow any Subsidiary to, purchase the assets of, merge
with or into or consolidate with or into, any other Person without the prior
written consent of Lender, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, Borrower may permit or allow any Subsidiary to
merge with or into or consolidate with or into any other Subsidiary without the
prior written consent of Lender and Borrower may consummate the Merger and the
Bank Merger in accordance with the terms and conditions set out in the Merger
Agreement without the prior written consent of Lender.

 

5.1.2                     Incurring Debt. Borrower shall not itself, nor shall
it cause, permit or allow any Subsidiary to (a) create, assume, incur, have
outstanding, or in any manner become liable in respect of any Indebtedness,
other than that represented by this Agreement and the Notes; provided, however,
that the foregoing shall not restrict or operate to prevent:

 

5.1.2.1           the obligations of Borrower owing to Lender and other
Indebtedness and obligations of Borrower or any Subsidiary from time to time
owing to Lender;

 

5.1.2.2           Permitted Bank Indebtedness;

 

5.1.2.3           any Indebtedness of Borrower solely to any Subsidiary, any
Indebtedness of any Subsidiary solely to Borrower and any Indebtedness of any
Subsidiary solely to another Subsidiary;

 

5.1.2.4           unsecured subordinated Indebtedness that ranks junior to the
Subordinated Debt in all respects, including as may be issued in connection with
trust preferred securities caused to be issued by Borrower; and

 

5.1.2.5           purchase money Indebtedness and capitalized obligations
secured by liens permitted hereby.

 

5.1.3                     Encumbrances. Borrower shall not itself, nor shall it
cause, permit or allow any Subsidiary to, create, assume, incur, suffer or
permit to exist any mortgage, pledge, deed of trust, encumbrance, security
interest, assignment, lien or charge of any kind or character upon or with
respect to any of their real or personal property, including, without
limitation, any capital stock owned by Borrower or the Bank whether owned at the
date hereof or hereafter acquired, excepting only liens existing on the date
hereof as shown on the Borrower Financial Statements; provided, however, that
the foregoing shall neither restrict nor operate to prevent:

 

 

22

--------------------------------------------------------------------------------


 

5.1.3.1           liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith cash deposits in connection with tenders, contracts or leases to
which Borrower or any Subsidiary is a party or other cash deposits in any such
foregoing case that is required to be made in the ordinary course of business,
provided in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;

 

5.1.3.2           mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or
other similar liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;

 

5.1.3.3           the pledge of assets for the purpose of securing an appeal,
stay or discharge in the course of any legal proceeding, provided that the
aggregate amount of liabilities of Borrower and the Subsidiaries secured by a
pledge of assets permitted under this subsection, including interest and
penalties thereon, if any, shall not be in excess of $10,000,000 at any one time
outstanding;

 

5.1.3.4           liens, charges and encumbrances incidental to the conduct of
the business of Bank incurred in the ordinary course of business and not in
connection with the borrowing of money, and liens securing Permitted Bank
Indebtedness in the ordinary course of business;

 

5.1.3.5           liens on property of Borrower or any Subsidiary created solely
for the purpose of securing Indebtedness permitted by Section 5.1.2.5,
representing or incurred to finance, refinance or refund the purchase price of
property, provided that no such lien shall extend to or cover other property of
Borrower or such Subsidiary other than the respective property so acquired, and
the principal amount of Indebtedness secured by any such lien shall at no time
exceed the original purchase price of such property;

 

5.1.3.6           liens to secure public funds or other pledges of funds
required by law to secure deposits;

 

5.1.3.7           repurchase agreements, reverse repurchase agreements and other
similar transactions entered into by Bank in the ordinary course of its banking
or trust business; and

 

5.1.3.8           utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of Borrower or the Subsidiaries..

 

5.1.4                     Asset Sales. Borrower shall not itself, nor shall it
cause, permit or allow any Subsidiary to, dispose of by sale, assignment, lease
or otherwise, property or assets now owned or hereafter acquired if such
property or assets plus all other properties and assets sold,

 

 

23

--------------------------------------------------------------------------------


 

leased, transferred or otherwise disposed of during the 12-month period ending
on the date of such sale, lease or other disposition shall have an aggregate
value of more than 2% of the consolidated assets of Borrower as reflected in the
most recent balance sheet delivered to Lender pursuant to Section 6.1, except in
the ordinary course of business.

 

5.1.5                     Making Loans. Borrower shall not, nor shall it cause,
permit or allow any Subsidiary to, make any loans or advances, whether secured
or unsecured, to any Person, other than (a) loans or advances made by the Bank
in the ordinary course of business and in accordance with applicable laws and
regulations and safe and sound banking practices and (b) any loan made to
Borrower by a trust that has been established by Borrower in connection with any
trust preferred securities caused to be issued by, or reflected in the
consolidated financial statements of, Borrower, so long as the Indebtedness of
Borrower evidencing such loan is junior to the Subordinated Debt in all
respects.

 

5.2                               Pledged Shares.

 

5.2.1                     Encumbrance. Borrower shall not itself, nor shall it
cause, permit or allow any Subsidiary to, directly or indirectly, create,
assume, incur, suffer or permit to exist any pledge, encumbrance, security
interest, assignment, lien or charge of any kind or character on the Bank
Shares, except for any security interest granted herewith or previously by
Borrower to Lender. Borrower shall not sell, transfer, issue, reissue, exchange
or grant any option with respect to the Bank Shares.

 

5.2.2                     Dilution. Borrower shall not itself, nor shall it
cause, permit or allow any Subsidiary to, cause or allow the percentage of Bank
Shares owned by Borrower to diminish as a percentage of the outstanding capital
stock of the Bank.

 

5.2.3                     Structural Changes. Borrower shall not itself, nor
shall it cause, permit or allow any Subsidiary to, redeem any of the Bank
Shares, declare a stock dividend on the Bank Shares or otherwise change the
capital structure of the Bank.

 

5.3                               Business Operations.

 

5.3.1                     Compliance with Loan Documents. Borrower shall not
itself, nor shall it cause, permit or allow any Subsidiary to, breach or fail to
perform or observe any of the material terms and conditions of the Notes, the
Pledge Agreement or any other Loan Document.

 

5.3.2                     Banking Practices. Borrower shall not itself, nor
shall it cause, permit or allow any Subsidiary to, engage in any unsafe or
unsound banking practices as determined by a Governmental Agency.

 

5.3.3                     Capital Expenditures. Borrower shall not itself, nor
shall it cause, permit or allow any Subsidiary to, make or incur aggregate
combined Capital Expenditures during any fiscal year in an amount greater than
the total consolidated depreciation of Borrower for the immediately preceding
fiscal year (such amount to be derived from the audited financial statements of
Borrower delivered in accordance with Section 6.1 hereof).

 

 

24

--------------------------------------------------------------------------------


 

5.3.4                     Affiliate Transactions. Borrower shall not itself, nor
shall it cause, permit or allow any Subsidiary to enter into any transaction
including, without limitation, the purchase, sale or exchange of property or the
rendering of any service, with any Affiliate except in the ordinary course of
business and pursuant to the reasonable requirements of Borrower’s or such
Affiliate’s business and upon terms consistent with applicable laws and
regulations and reasonably found by the appropriate board(s) of directors to be
fair and reasonable and no less favorable to Borrower or such Affiliate than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

 

5.3.5                     Insurance.  Borrower will maintain, and will cause
each Subsidiary to maintain, bonds and insurance to such extent, covering such
risks as is usual and customary for owners of similar businesses and properties
in the same general area in which Borrower or a Subsidiary operates, including,
without limitation, insurance for fire and other risks insured against by
extended coverage, public liability insurance, workers’ compensation insurance
and such additional bonds and insurance as may reasonably be requested by
Lender. All such bonds and policies of insurance shall be in a form, in an
amount and with issuers/insurers recognized as adequate by prudent business
persons

 

5.3.6                     Trust Preferred Distributions.  Nothing in this
Agreement shall prohibit Borrower from making such payments as may be required
pursuant to the existing Junior Subordinated Debenture, or any newly issued
trust preferred securities that may be issued by Borrower or any Subsidiary
after the date of this Agreement; provided that the Indebtedness issued in
connection with such newly issued trust preferred securities is junior to the
Subordinated Debt in all respects.

 

5.4                               Compliance with Laws.

 

5.4.1                     Generally. Borrower shall comply, and cause each
Subsidiary to comply, in all material respects with all applicable statutes,
rules, regulations, orders and restrictions in respect of the conduct of their
respective businesses and the ownership of their respective properties.

 

5.4.2                     Regulated Activities. Borrower shall not itself, nor
shall it cause, permit or allow any Subsidiary to (a) engage in any business or
activity not permitted by all applicable laws and regulations, including without
limitation, the Bank Holding Company Act of 1956, as amended, the NBA, the FDI
Act and any regulations promulgated thereunder, or (b) make any loan or advance
secured by the capital stock of another bank or depository institution, or
acquire the capital stock, assets or obligations of or any interest in another
bank or depository institution, other than as contemplated by the Merger and the
Bank Merger, in each case other than in the ordinary course of business and in
accordance with applicable laws and regulations and safe and sound banking
practices.

 

5.4.3                     Taxes. Borrower shall timely pay and discharge all
taxes, assessments and other governmental charges imposed upon Borrower or any
Subsidiary or upon the income, profits, or property of Borrower or any
Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of Borrower or any
Subsidiary. None of Borrower or any Subsidiary shall be required to pay any such
tax,

 

 

25

--------------------------------------------------------------------------------


 

assessment, charge or claim, so long as the validity thereof shall be contested
in good faith by appropriate proceedings, and reserves therefor shall be
maintained on the books of Borrower and such Subsidiary as are deemed adequate
by Lender.

 

5.4.4                     ERISA. As soon as possible, and in any event within
ten Business Days, after: (a) Borrower or any ERISA Affiliate knows that with
respect to any Employee Benefit Plan, a “prohibited transaction,” a “reportable
event,” or any other event or condition which could subject Borrower or any
ERISA Affiliate to liability under ERISA or the Code; or (b) the institution of
steps by Borrower or any ERISA Affiliate to withdraw from, or the institution of
any steps by any party to terminate, any Employee Benefit Plan; has or may have
occurred, Borrower shall deliver to Lender a certificate of a responsible
officer setting forth the details of such matter, the action that Borrower
proposes to take with respect thereto, and, when known, any action taken or
threatened by the Internal Revenue Service, the U.S. Department of Labor, or the
Pension Benefit Guarantee Corporation. For purposes of this covenant, Borrower
shall be deemed to have knowledge of all facts known by the fiduciaries of any
plan of Borrower or any ERISA Affiliate.

 

5.4.5                     Environmental Matters. Borrower shall: (a) comply, and
cause each Subsidiary to comply, in all material respects with all Hazardous
Materials Laws; (b) promptly advise Lender in writing and in reasonable detail
of (i) any Condition or Release required to be reported to any Governmental
Agency under any applicable Hazardous Materials Laws, (ii) any and all written
communications with respect to Hazardous Materials Claims or any Condition or
Release required to be reported to any Governmental Agency, (iii) any remedial
action taken by Borrower or any other Person in response to (A) any Hazardous
Material on, under or about any Property, the existence of which is reasonably
likely to give rise to a Hazardous Materials Claim, or (B) any Hazardous
Materials Claim that could reasonably be expected to have a material adverse
effect on Borrower and the Subsidiaries taken as a whole, (iv) any request for
information from any Governmental Agency indicating that such agency has
initiated an investigation as to whether Borrower or any Subsidiary may be
potentially responsible for a Condition or Release or threatened Condition or
Release of Hazardous Materials; (c) at its own expense, provide copies of such
documents or information as Lender may reasonably request in relation to any
matters disclosed pursuant to this Section 5.4.5; (d) promptly take any and all
necessary remedial action in connection with any Condition or Release or
threatened Condition or Release on, under or about any Property in order to
comply in all material respects with all applicable Hazardous Materials Laws. 
In the event Borrower or any Subsidiary undertakes any remedial action with
respect to such Hazardous Material on, under or about any Property, Borrower or
such Subsidiary shall conduct and complete such remedial action in compliance
with all applicable Hazardous Materials Laws and in accordance with the
policies, orders and directives of all Governmental Agencies.  Borrower shall
promptly notify Lender of (1) any acquisition of stock, assets, or property by
Borrower or any Subsidiary that reasonably could be expected to expose Borrower
or any Subsidiary to, or result in, a Hazardous Materials Claim that could have
a material adverse effect or that could be expected to have a material adverse
effect on any governmental authorization, license, permit or approval then held
by Borrower or any Subsidiary, and (2) any proposed action outside the normal
course of business to be taken by Borrower or any Subsidiary to commence
industrial or other operations that could subject Borrower or any Subsidiary to
additional laws, rules or regulations, including, without limitation, laws,
rules and regulations requiring additional environmental permits or licenses.

 

 

26

--------------------------------------------------------------------------------


 

5.4.6                     Corporate Existence.  Subject to Section 5.1.1 hereof,
Borrower shall do or cause to be done all things necessary to maintain, preserve
and renew its corporate existence and that of the Subsidiaries, except where the
failure to do so would not have a material adverse effect on the business,
operations or financial condition of Borrower and the Subsidiaries taken as a
whole.

 

5.5                               Lender Expenses.  Whether or not any Loan is
made, Borrower will (a) pay all reasonable costs and expenses of Lender incident
to the transactions contemplated by this Agreement including, without
limitation, all costs and expenses incurred in connection with the preparation,
negotiation and execution of the Loan Documents, or in connection with any
modification, amendment, alteration, or the enforcement of this Agreement, the
Notes, the Subordinated Debenture or the other Loan Documents, including,
without limitation, Lender’s out-of-pocket expenses and the charges and
disbursements to counsel retained by Lender (in the case of legal fees, up to a
maximum amount of $30,000), and (b) pay and save Lender and all other holders of
the Notes and Subordinated Debenture harmless against any and all liability with
respect to amounts payable as a result of (i) any taxes which may be determined
to be payable in connection with the execution and delivery of this Agreement,
the Notes, the Subordinated Debenture or the other Loan Documents or any
modification, amendment or alteration of the terms or provisions of this
Agreement, the Notes, the Subordinated Debenture or the other Loan Documents,
(ii) any interest or penalties resulting from nonpayment or delay in payment of
such expenses, charges, disbursements, liabilities or taxes, and (iii) any
income taxes in respect of any reimbursement by Borrower for any of such
violations, taxes, interests or penalties paid by Lender. The obligations of
Borrower under this Section 5.5 shall survive the repayment in full of the Notes
and the Subordinated Debenture. Any of the foregoing amounts incurred by Lender
and not paid by Borrower upon demand shall bear interest from the date incurred
at the rate of interest in effect or announced by Lender from time to time as
its Base Rate plus two percent (2%) per annum and shall be deemed part of
Borrower’s Liabilities hereunder.

 

5.6                               Subordinated Debt.  If the Subordinated Debt
ceases to be deemed to be Tier 2 Capital, other than due to the limitation
imposed by the second sentence of 12 C.F.R. §250.166(e), which limits the
capital treatment of subordinated debt during the five years immediately
preceding the maturity date of the subordinated debt, or if Borrower shall
receive a Federal Reserve Notice (as defined in Section 8.6), Borrower shall:
(a) as promptly as practicable notify Lender; and (b) as promptly as practicable
upon request of Lender execute and deliver all such agreements (including,
without limitation, pledge agreements and replacement notes) as Lender may
reasonably request in order to restructure the obligations evidenced by the
Subordinated Debt as a senior secured obligation of Borrower. Provided no Event
of Default or Potential Event of Default shall have occurred, Lender agrees that
it shall engage in good faith discussions with Borrower to modify the interest
rate applicable to the Subordinated Debt to a rate that is more appropriate for
a senior debt facility.

 

5.7                               Inspection Rights.  Borrower shall permit and
cause the Subsidiaries to permit Lender, through Lender’s duly authorized
representatives and agents, to inspect any of the properties, corporate books
and financial books and records of Borrower and any Subsidiary at such
reasonable times and reasonable intervals as Lender may request.

 

 

27

--------------------------------------------------------------------------------


 

6.                                      REPORTING.  Borrower shall furnish and
deliver to lender:

 

6.1                               Annual.  As soon as available, but in any
event not more than 90 days after the close of each fiscal year of Borrower, or
within such further time as Lender may permit, consolidated audited financial
statements for Borrower and the Subsidiaries, including a balance sheet and
related profit and loss statement, prepared in accordance with GAAP consistently
applied throughout the periods reflected therein by Borrower’s Accountant, who
shall give their unqualified opinion with respect thereto.

 

6.2                               Quarterly.  Upon the reasonable request of
Lender, (a) the call reports filed by the Bank with state or federal bank
regulatory agencies, (b) the Quarterly Reports on Form 10-Q and Current Reports
on Form 8-K filed by Borrower with the Securities and Exchange Commission and
(c) Forms FRY-9C filed by Borrower with federal bank regulatory agencies.

 

6.3                               Compliance Certificate.  Borrower shall
furnish Lender within 45 days of the close of each calendar quarter a quarterly
compliance certificate in the form attached as Exhibit E hereto, which
certificate shall state that (a) Borrower is in compliance in all material
respects with all covenants contained in this Agreement, (b) that no Event of
Default has occurred or is continuing, or, if there is any such event,
describing such event, the steps, if any, that are being taken to cure it, and
the time within which such cure will occur and (c) all representations and
warranties made by Borrower herein continue to be true as of the date of such
certificate. Such quarterly compliance certificate shall be signed by the
President and Chief Executive Officer or Chief Financial Officer of Borrower and
shall also contain, in a form and with such specificity as is reasonably
satisfactory to Lender, such additional information as Lender shall have
reasonably requested by Borrower prior to the submission thereof.

 

6.4                               Copies of Other Reports and Correspondence. 
To the extent permitted by law, promptly after same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent by Borrower or any Subsidiary to the shareholders of
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which Borrower or any Subsidiary may file or be required
to file with any federal or state banking regulatory agency or any other
Governmental Agency or with any securities exchange, and each call report and
Uniform Bank (and Bank Holding Company) Performance Report with respect to
Borrower. Promptly after presentation, copies of all written reports presented
to the board of directors of Borrower, as Lender may from time to time
reasonably request. Promptly upon receipt thereof, one copy of each written
audit report submitted to Borrower by Borrower’s Accountant.

 

6.5                               Proceedings.  As promptly as practicable after
receiving knowledge thereof, notice in writing of all charges, assessments,
actions, suits and proceedings (as well as notice of the outcome of any such
charges, assessments, actions, suits and proceedings) that are initiated by, or
brought before, any court or Governmental Agency, in connection with Borrower or
the Bank, other than ordinary course of business litigation not involving the
FRB, the FDIC or the OCC, which, if adversely decided, would not have a material
adverse effect on the financial condition or operations of Borrower and the
Subsidiaries taken as a whole.

 

 

28

--------------------------------------------------------------------------------


 

6.6                               Event of Default; Material Adverse Change. 
Promptly after the occurrence thereof, notice of any other matter which has
resulted in, or could reasonably be expected to result in, an Event of Default
or a material adverse change in the financial condition, business or operations
of Borrower and the Subsidiaries taken as a whole.

 

6.7                               Other Information Requested by Lender.  Such
other information concerning the business, operations, financial condition and
regulatory status of Borrower or any Subsidiary as Lender may from time to time
reasonably request, so long as such information is not confidential and related
to a customer of Borrower or any Subsidiary.

 

7.                                      FINANCIAL COVENANTS.

 

7.1                               Capitalization.  Borrower shall cause the Bank
to maintain such capital as may be necessary to cause the Bank to be classified
as “well capitalized” and Borrower shall be “adequately capitalized,” each in
accordance with the rules and regulations of its respective primary federal
regulator, as in effect from time to time and consistent with the financial
information and reports contemplated in Section 6 hereof.

 

7.2                               Regulatory Capital.  Borrower shall cause the
Bank to maintain (a) a “leverage ratio” (Tier 1 Capital to Average Total Assets)
of at least 5.0%; (b) a “total risk based capital ratio” (the sum of Tier 1
Capital and Tier 2 Capital to Risk-Weighted Assets) of at least 10.0%; and (c) a
“Tier 1 Capital ratio” (Tier 1 Capital to Risk-Weighted Assets) of at least
6.0%. The ratios set forth in this Section 7.2 shall be calculated quarterly
beginning with the quarter ended March 31, 2008, shall be derived from the
applicable quarterly reports filed by Borrower and the Bank with its applicable
primary federal regulator and shall be consistent with the financial information
and reports contemplated in Section 6 hereof. For purposes of this Agreement,
“Risk-Weighted Assets” and “Average Total Assets” shall have the definitions
provided in, and shall be determined in accordance with, the rules and
regulations of the primary federal regulator of Borrower and the Bank, as in
effect from time to time.

 

7.3                               Minimum Return on Average Assets.  Borrower
shall cause the Bank to maintain, on an annualized basis, an annual return on
Average Total Assets of at least 0.60%. The covenant set forth in this
Section 7.3 shall be calculated quarterly beginning with the test period ending
March 31, 2008.  The calculation shall be made by dividing (a) Bank’s
consolidated net income for such test period, as determined from the quarterly
Call Report of Bank, by (b) the simple average, computed for the four calendar
quarters comprising the test period, of Bank’s Average Total Assets as reported
on Bank’s Call Report for each of such calendar quarters.  As used herein, the
term “test period” means a period of four consecutive calendar quarters.

 

7.4                               Nonperforming Loans Ratio; Loan Loss Reserve. 
Borrower shall cause the Bank to maintain the ratio of (a) Nonperforming Loans
to (b) Primary Capital of not more than 25.0%.  The ratio set forth in this
Section 7.4 shall be calculated quarterly beginning with the quarter ended
March 31, 2008, shall be derived from the quarterly report filed by the Bank
with its primary federal regulator and shall be consistent with the financial
information and reports contemplated in Section 6 hereof. For purposes of this
Agreement, “Nonperforming Loans” shall mean, on an aggregate basis for the Bank,
the sum of all Other Real Estate Owned and

 

 

29

--------------------------------------------------------------------------------


 

repossessed assets, non-accrual loans, restructured loans and loans on which any
payment is 90 or more days past due but which continue to accrue interest, which
shall be derived from the applicable quarterly reports filed by the Bank with
its primary federal regulator, which shall be consistent with the financial
information and reports contemplated in Section 6 hereof and “Primary Capital”
shall mean Borrower’s Tier 1 Capital which shall be derived from the quarterly
reports filed by Borrower with its applicable primary federal regulator and
shall be consistent with the financial information and reports contemplated in
Section 6 hereof. For purposes of this Agreement, “Other Real Estate Owned”
shall mean the aggregate amount set forth as “other real estate owned” in the
quarterly reports filed by the Bank with its applicable primary federal
regulator, which shall be consistent with the financial information and reports
contemplated in Section 6 hereof.

 

8.                                      BORROWER’S DEFAULT.

 

8.1                               Borrower’s Defaults and Lender’s Remedies.

 

8.1.1                     Events of Default.  Each of the following shall
constitute an “Event of Default” under this Agreement:

 

8.1.1.1           Borrower fails to pay, when due, any principal of or
installment of interest on any Note, and such failure continues for a period of
five Business Days after notice thereof from Lender to Borrower; or

 

8.1.1.2           Borrower fails to pay, when due, any other amount payable
under this Agreement, the Notes (other than principal or interest) or any other
Loan Document, and such failure continues for a period of five Business Days
after notice thereof from Lender to Borrower; or

 

8.1.1.3           Borrower fails to keep or perform any of its agreements,
undertakings, obligations, covenants or conditions under this Agreement not
expressly referred to in another clause of this Section 8.1 and such failure
continues for a period of 30 days after notice thereof from Lender to Borrower;
or

 

8.1.1.4           Any “Event of Default” or “Default” as defined under, or a
default or breach in any respect by Borrower of any representation, warranty,
covenant or agreement under, any of the Loan Documents occurs and is not cured
within any applicable grace period; or

 

8.1.1.5           Any representation, warranty or certification made in this
Agreement by Borrower or otherwise made in writing in connection with or as
contemplated by this Agreement or any of the other Loan Documents by Borrower
shall be or become materially incorrect or false, or any representation to
Lender by Borrower as to the financial condition or credit standing of Borrower
is or proves to be materially false or misleading; or

 

8.1.1.6           The dissolution of Borrower, or the occurrence of any material
management or organizational change in Borrower which Lender determines, in its
reasonable discretion, shall have a material adverse effect on any Loan or on
the ability of Borrower to perform its respective obligations under the Loan
Documents; or

 

 

30

--------------------------------------------------------------------------------

 


 

8.1.1.7           The execution by Borrower of any secondary or additional
financing agreements or arrangements of any kind whatsoever secured, in whole or
in part, by all or any part of or interest in any Collateral; or

 

8.1.1.8           There occurs a material adverse change in the financial
condition of Borrower, which Lender determines, in its reasonable discretion,
shall have a material adverse effect on any Loan or on the ability of Borrower
to perform its respective obligations under the Loan Documents; or

 

8.1.1.9           Any order or decree is entered by any court of competent
jurisdiction directly or indirectly enjoining or prohibiting Lender or Borrower
from performing any of their obligations under this Agreement or any of the Loan
Documents, and such order or decree is not vacated, and the proceedings out of
which such order or decree arose are not dismissed, within 60 days after the
granting of such decree or order; or

 

8.1.1.10    The filing of formal charges by any governmental or
quasi-governmental entity, including, without limitation, the issuance of an
indictment, under a RICO Related Law against Borrower or any Affiliate of
Borrower; or

 

8.1.1.11    Final judgment or judgments for the payment of money is or are
outstanding against any Borrower or against any of their property or assets, and
any one of such judgments has remained unpaid, unvacated, unbonded or unstayed
by appeal or otherwise for a period of 30 days from the date of its entry; or

 

8.1.1.12    The FRB, the FDIC, the OCC or other Governmental Agency charged with
the regulation of bank holding companies or depository institutions: (a) issues
to Borrower or the Bank, or initiates any action, suit or proceeding to obtain
against, impose on or require from Borrower or the Bank, a cease and desist
order or similar regulatory order, the assessment of civil monetary penalties,
articles of agreement, a memorandum of understanding, a capital directive, a
capital restoration plan, restrictions that prevent or as a practical matter
impair the payment of dividends by the Bank or the payments of any debt by
Borrower, restrictions that make the payment of the dividends by the Bank or the
payment of debt by Borrower subject to prior regulatory approval, a notice or
finding under Section 8(a) of the FDI Act, or any similar enforcement action,
measure or proceeding; or (b) proposes or issues to any executive officer or
director of Borrower or the Bank, or initiates any action, suit or proceeding to
obtain against, impose on or require from any such officer or director, a cease
and desist order or similar regulatory order, a removal order or suspension
order, or the assessment of civil monetary penalties; or

 

8.1.1.13    The Bank is notified that it is considered an institution in
“troubled condition” within the meaning of 12 U.S.C. Section 1831(i) and the
regulations promulgated thereunder, or if a conservator or receiver is appointed
for the Bank; or

 

8.1.1.14    Borrower or any Subsidiary becomes insolvent or is unable to pay its
debts as they mature; or makes an assignment for the benefit of creditors or
admits in writing its inability to pay its debts as they mature; or suspends
transaction of its usual business; or if a trustee of any substantial part of
the assets of Borrower or any Subsidiary is applied for or

 

 

31

--------------------------------------------------------------------------------


 

appointed, and if appointed in a proceeding brought against Borrower, Borrower
by any action or failure to act indicates its approval of, consent to, or
acquiescence in such appointment, or within 30 days after such appointment, such
appointment is not vacated or stayed on appeal or otherwise, or shall not
otherwise have ceased to continue in effect; or

 

8.1.1.15    Any proceedings involving Borrower or any Subsidiary are commenced
by or against Borrower or any Subsidiary under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law or
statute of the federal government or any state government and, with respect to
Borrower only, if such proceedings are instituted against Borrower, Borrower by
any action or failure to act indicates its approval of, consent to or
acquiescence therein, or an order shall be entered approving the petition in
such proceedings and within 30 days after the entry thereof such order is not
vacated or stayed on appeal or otherwise, or shall not otherwise have ceased to
continue in effect; or

 

8.1.1.16    Borrower applies for, consents to or acquiesces in the appointment
of a trustee, receiver, conservator or liquidator for itself under the Code
Provisions, or in the absence of such application, consent or acquiescence, a
trustee, conservator, receiver or liquidator is appointed for Borrower under the
Code Provisions, and is not discharged within 30 days, or any bankruptcy,
reorganization, debt arrangement or other proceeding or any dissolution,
liquidation, or conservatorship proceeding is instituted by or against Borrower
under the Code Provisions, and if instituted against Borrower, is consented or
acquiesced in by it or remains for 30 days undismissed, or if Borrower is
enjoined, restrained or in any way prevented from conducting all or any material
part of its business under the Code Provisions; or

 

8.1.1.17    The Bank applies for, consents to or acquiesces in the appointment
of a receiver for itself, or in the absence of such application, consent or
acquiescence, a receiver is appointed for the Bank and is not discharged within
30 days; or

 

8.1.1.18    If 15 days after notice thereof, Borrower or any Subsidiary
continues to be in default in any payment of principal or interest for any other
obligation of more than $100,000 or in the performance of any other term,
condition or covenant contained in any material agreement (including, without
limitation, an agreement in connection with the acquisition of capital equipment
on a title retention or net lease basis), under which any such obligation is
created the effect of which default is to cause or permit the holder of such
obligation to cause such obligation to become due prior to its stated maturity;
or

 

8.1.1.19    The Pledged Stock (as defined in the Pledge Agreement) is attached,
seized, subjected to a writ of distress warrant, or is levied upon or becomes
subject to any lien, claim, security interest or other encumbrance of any kind,
or comes within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors; or

 

8.1.1.20    Any Subsidiary applies for, consents to or acquiesces in the
appointment of a receiver for itself, or in the absence of such application,
consent or acquiescence, a receiver is appointed for any Subsidiary;

 

8.1.1.21    Either of the Junior Subordinated Debentures is no longer (or any
other Indebtedness incurred in connection with, or relating to, any trust
preferred

 

 

32

--------------------------------------------------------------------------------


 

securities issued by a trust created by Borrower is not) junior and subordinate
in all respects to the Loans;

 

8.1.1.22    Borrower exercises its right to defer payment of interest under
either of the Junior Subordinated Debentures pursuant to the Indentures or the
Borrower otherwise defers the payment of interest on either of the Junior
Subordinated Debentures (or any other Indebtedness incurred in connection with,
or relating to, any trust preferred securities issued by a trust created by
Borrower) or the payment of distributions on the securities issued by either of
the Trusts (or any trust created by Borrower); or

 

8.1.1.23    Borrower fails to deliver proof satisfactory to Lender that each of
the Merger and the Bank Merger has been consummated in accordance with the terms
and conditions of the Merger Agreement within ten days of the Closing Date.

 

8.1.2                     Lender’s Remedies.  Subject to Section 8.6, upon the
occurrence of any Event of Default, Lender shall have the right, if such Event
of Default shall then be continuing, in addition to all the remedies conferred
upon Lender by law or equity or the terms of any Loan Document, to do any or all
of the following, concurrently or successively, without notice to Borrower:

 

8.1.2.1           Declare the Senior Notes to be, and it shall thereupon become,
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived, anything contained herein or
in the Term Note or the Revolving Note to the contrary notwithstanding; or

 

8.1.2.2           Terminate Lender’s obligations under this Agreement to extend
credit of any kind or to make any disbursement, whereupon the commitment and
obligation of Lender to extend credit or to make disbursements hereunder shall
terminate; or

 

8.1.2.3           Exercise all of its rights and remedies at law, in equity
and/or pursuant to any or all Collateral Documents, including foreclosing on the
Collateral.

 

Borrower shall pay to Lender, upon demand, all expenses (including, without
limitation, attorneys’ fees and expenses) of obtaining such judgment or decree
or of otherwise seeking to enforce its rights under this Agreement or any of the
other Loan Documents or other related documents; and all such expenses, as
determined by Lender in its sole and absolute discretion, shall, until paid, be
secured by the Loan Documents and shall bear interest at the Default Rate.  Upon
the occurrence of an Event of Default, it is specifically understood and agreed
that, notwithstanding the curing of such Event of Default, Borrower shall not be
released from any of its covenants hereunder unless and until the Senior Notes
are paid in full.

 

8.2                               Protective Advances.  If an Event of Default
occurs, Lender may (but shall in no event be required to) cure any such Event of
Default and any amounts expended by Lender in so doing, as determined by Lender
in its sole and absolute discretion, shall (a) be deemed advanced by Lender
under an obligation to do so regardless of the identity of the person or persons
to whom such funds are furnished, (b) constitute additional advances hereunder,
the payment of which is additional indebtedness evidenced by the applicable
Note(s) that correspond(s) to the

 

 

33

--------------------------------------------------------------------------------


 

subject Event of Default, and (c) become due and owing, at Lender’s demand, with
interest accruing from the date of disbursement thereof until fully paid at the
Default Rate.

 

8.3                               Other Remedies.  If any Event of Default shall
occur and be continuing, Lender may, in addition to any other rights and
remedies hereunder, exercise any and all remedies provided in any of the other
Loan Documents and other related documents.

 

8.4                               No Lender Liability.  To the extent permitted
by law, Lender shall have no liability for any loss, damage, injury, cost or
expense resulting from any action or omission by it, or any of its
representatives, which was taken, omitted or made in good faith.

 

8.5                               Lender’s Fees and Expenses.  In case of any
Event of Default hereunder, Borrower shall pay Lender’s reasonable fees and
expenses including, without limitation, attorneys’ fees and expenses, in
connection with the enforcement of this Agreement or any of the other Loan
Documents or other related documents.

 

8.6                               Limitation on Remedies with Respect to
Subordinated Debt.  If an Event of Default under Sections 8.1.1.16 or 8.1.1.17
shall occur, Lender may declare the Subordinated Debenture and any other amounts
due Lender hereunder immediately due and payable, whereupon the Subordinated
Debenture and such other amounts payable hereunder shall immediately become due
and payable, without presentment, demand, protest or notice of any kind. If
Borrower receives a written notification from the FRB that the Subordinated
Debenture no longer constitutes Tier 2 Capital of Borrower (the “Federal Reserve
Notice”), other than due to the limitation imposed by the second sentence of 12
C.F.R. §250.166(e), which limits the capital treatment of subordinated debt
during the five years immediately preceding the maturity date of the
subordinated debt, and if thereafter any Event of Default shall occur under
Section 8.1, Lender may declare the Subordinated Debenture and any other amounts
due Lender hereunder immediately due and payable, whereupon the Subordinated
Debenture and such other amounts payable hereunder shall immediately become due
and payable, without presentment, demand, protest or notice of any kind. Upon
the occurrence of an Event of Default, it is specifically understood and agreed
that, notwithstanding the curing of such Event of Default, Borrower shall not be
released from any of its covenants hereunder unless and until the Subordinated
Debenture is paid in full. Upon the occurrence of an Event of Default without
notice by Lender to or demand by Lender of Borrower, Lender shall have no
further obligation to and may then forthwith cease advancing monies or extending
credit to or for the benefit of Borrower under this Agreement and the other Loan
Documents. The parties agree that until the earlier of the Subordinated Debt
Maturity Date or the delivery of a Federal Reserve Notice, Lender may only
enforce Borrower’s obligations under the Subordinated Debt if (a) Borrower fails
to pay interest when due on the Subordinated Debenture, in which case Lender may
pursue Borrower for such interest, (b) Borrower fails to comply with any of the
covenants set forth in Section 5 in which case Lender may pursue Borrower to
ensure that Borrower complies with such covenants, or (c) an Event of Default
occurs under Sections 8.1.1.16 or 8.1.1.17, in which case the first sentence of
this Section 8.6 shall govern.

 

 

34

--------------------------------------------------------------------------------


 

9.                                      MISCELLANEOUS.

 

9.1                               Release; Indemnification.  Borrower hereby
releases Lender from any and all causes of action, claims or rights which
Borrower may now or hereafter have for, or which may arise from, any loss or
damage caused by or resulting from (a) any failure of Lender to protect, enforce
or collect in whole or in part any of the Collateral and (b) any other act or
omission to act on the part of Lender, its officers, agents or employees, except
in each instance for willful misconduct and gross negligence. Borrower shall
indemnify, defend and hold Lender and its Affiliates harmless from and against
any and all losses, liabilities, obligations, penalties, claims, fines, demands,
litigation, defenses, costs, judgments, suits, proceedings, actual damages,
disbursements or expenses of any kind or nature whatsoever (including, without
limitation, attorneys’ fees and expenses) which may at any time be either
directly or indirectly imposed upon, incurred by or asserted or awarded against
Lender or any of Lender’s Affiliates in connection with, arising from or
relating to Lender’s entering into or carrying out the terms of this Agreement
or being the holder of any Note, other than any loss, liability, damage, suit,
claim, expense, fees or costs arising solely by reason of Lender’s or any of
Lender’s Affiliates’ willful misconduct or gross negligence.

 

9.2                               Assignment and Participation.  Lender may
pledge or otherwise hypothecate all or any portion of this Agreement or grant
participations herein (provided Lender acts as agent for any participants,
except as provided below) or in any of its rights and security hereunder,
including, without limitation, the Notes. Lender may also assign all or any part
of any Loan and Lender’s obligations in connection therewith to one or more
commercial banks or other financial institutions or investors (each an “Assignee
Lender”). Lender shall notify Borrower in advance of the identity of any
proposed Assignee Lender. Upon delivery to Borrower of an executed copy of the
Assignee Lender’s assignment and acceptance (a) each such Assignee Lender shall
be deemed to be a party hereto and, to the extent that rights and obligations
hereunder have been assigned and delegated to such Assignee Lender, such
Assignee Lender shall have the rights and obligations of Lender hereunder and
under the other Loan Documents and other related documents and (b) Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it, shall be released from its obligations hereunder and under the
other Loan Documents (including, without limitation, the obligation to fund the
Assignee Lender’s share of the Loans) and other related documents. Within five
Business Days after receipt of a copy of the executed assignment and acceptance
document, Borrower shall execute and deliver to Lender a new Note or Notes, as
applicable (for delivery to the relevant Assignee Lender), evidencing such
Assignee Lender’s assigned portion of the Loans and a replacement Note or Notes,
as applicable, in the principal amount of the Loans retained by Lender (such
Note to be in exchange for, but not in payment of, the Note then held by
Lender). Such Note shall be dated the date of the predecessor Note. Lender shall
mark the predecessor Note “exchanged” and deliver it to Borrower. Accrued
interest on that part of the predecessor Note evidenced by the new Note, and
accrued fees, shall be paid as provided in the assignment agreement between
Lender and to the Assignee Lender. Accrued interest on that part of the
predecessor Note evidenced by the replacement Note shall be paid to Lender.
Accrued interest and accrued fees shall be so apportioned between the Note and
paid at the same time or times provided in the predecessor Note and in this
Agreement. Borrower authorizes Lender to disclose to any prospective Assignee
Lender any financial or other information pertaining to Borrower or the Loans.
In addition, Borrower agrees that, if so requested by Lender, Borrower will
cause all insurance policies,

 

 

35

--------------------------------------------------------------------------------


 

binders and commitments (including, without limitation, casualty insurance and
title insurance) required by the Loan Documents or other related documents to be
delivered to Lender to name the Assignee Lender as an additional insured or
obligee, as Lender may request. Anything in this Agreement to the contrary
notwithstanding, and without the need to comply with any of the formal or
procedural requirements of this Agreement, including this Section 9.2, Lender
may at any time and from time to time pledge and assign all or any portion of
its rights under all or any of the Loan Documents and other related documents to
a Federal Reserve Bank; provided that no such pledge or assignment shall release
Lender from its obligations thereunder.

 

9.3                               Prohibition on Assignment.  Borrower shall not
assign or attempt to assign its rights under this Agreement, either voluntarily
or by operation of law.

 

9.4                               Time of the Essence.  Time is of the essence
of this Agreement.

 

9.5                               No Waiver.  No waiver of any term, provision,
condition, covenant or agreement herein contained shall be effective unless set
forth in a writing signed by Lender, and any such waiver shall be effective only
to the extent set forth in such writing. No failure to exercise or delay in
exercising, by Lender or any holder of any Note, of any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege preclude any other or further
exercise thereof, or the exercise of any other right or remedy provided by law.
The rights and remedies provided in this Agreement are cumulative and not
exclusive of any right or remedy provided by law or equity. No notice or demand
on Borrower in any case shall, in itself, entitle Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of Lender to any other or further action in any
circumstances without notice or demand. No consent or waiver, expressed or
implied, by Lender to or of any breach or default by Borrower in the performance
of its obligations hereunder shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance of the same or
any other obligations of Borrower hereunder. Failure on the part of Lender to
complain of any acts or failure to act or to declare an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Lender of its rights hereunder or impair any rights, powers or remedies on
account of any breach or default by Borrower.

 

9.6                               Severability.  Any provision of this Agreement
which is unenforceable or invalid or contrary to law, or the inclusion of which
would adversely affect the validity, legality or enforcement of this Agreement,
shall be of no effect and, in such case, all the remaining terms and provisions
of this Agreement shall subsist and be fully effective according to the tenor of
this Agreement the same as though any such invalid portion had never been
included herein. Notwithstanding any of the foregoing to the contrary, if any
provisions of this Agreement or the application thereof are held invalid or
unenforceable only as to particular persons or situations, the remainder of this
Agreement, and the application of such provision to persons or situations other
than those to which it shall have been held invalid or unenforceable, shall not
be affected thereby, but shall continue valid and enforceable to the fullest
extent permitted by law.

 

9.7                               Usury; Revival of Liabilities.  All agreements
between Borrower and Lender (including, without limitation, this Agreement and
any other Loan Documents) are expressly limited so that in no event whatsoever
shall the amount paid or agreed to be paid to Lender

 

 

36

--------------------------------------------------------------------------------


 

exceed the highest lawful rate of interest permissible under the laws of the
State of Illinois. If, from any circumstances whatsoever, fulfillment of any
provision hereof or of any other Loan Documents, at the time performance of such
provision shall be due, shall involve exceeding the limit of validity prescribed
by law which a court of competent jurisdiction may deem applicable hereto, then,
ipso facto, the obligation to be fulfilled shall be reduced to the highest
lawful rate of interest permissible under the laws of the State of Illinois, and
if for any reason whatsoever, Lender shall ever receive as interest an amount
which would be deemed unlawful, such interest shall be applied to the payment of
the last maturing installment or installments of the indebtedness secured by the
Collateral (whether or not then due and payable) and not to the payment of
interest. To the extent that Lender received any payment on account of
Borrower’s Liabilities and any such payment(s) and/or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, subordinated and/or required to be repaid to a trustee, receiver or
any other Person under any bankruptcy act, state or federal law, common law or
equitable cause, then to the extent of such payment(s) or proceeds received,
Borrower’s Liabilities or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment(s) and/or proceeds had
not been received by Lender and applied on account of Borrower’s Liabilities;
provided, however, if Lender successfully contests any such invalidation,
declaration, set aside, subordination or other order to pay any such payment
and/or proceeds to any third party, the revived Borrower’s Liabilities shall be
deemed satisfied.

 

9.8                               Notices.  Any notice which either party hereto
may be required or may desire to give hereunder shall be deemed to have been
given if in writing and if delivered personally, or if mailed, postage prepaid,
by United States registered or certified mail, return receipt requested, or if
delivered by a responsible overnight courier, addressed:

 

if to Borrower:                 Old Second Bancorp, Inc.
37 South River Street
Aurora, Illinois 60506
Attn:  Mr. William B. Skoglund
Telephone No.:  (630) 892-0202
Fax No.:  (630) 892-2412        
E-Mail Address: wskoglund@oldsecond.com

 

with a copy to:                                                         Barack
Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, IL  60606
Attn:  Mr. Robert M. Fleetwood
Telephone No.: (312) 629-7329
Fax No.:  (312) 984-3150
E-Mail Address: robert.fleetwood@bfkn.com

 

if to
Lender:                                                                       
LaSalle Bank National Association
135 South LaSalle Street
Chicago, Illinois  60603
Attn: Mr. Jeffery J. Bowden
Telephone No.: (312) 904-2754



 

37

--------------------------------------------------------------------------------


 

                                                                                                                                        
Fax No.: (312) 904-9450
                                                                                                                                        
E-Mail Address: jeff.bowden@bankofamerica.com

 

with a copy to:                                                         
Hinshaw & Culbertson LLP
                                                                                                                                        
222 North LaSalle Street, Suite 300
                                                                                                                                        
Chicago, Illinois 60601
                                                                                                                                        
Attn: Mr. Timothy M. Sullivan
                                                                                                                                        
Telephone No.: (312) 704-3852
                                                                                                                                        
Fax No.: (312) 704-3001        
                                                                                                                                        
E-Mail Address: tsullivan@hinshawlaw.com

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice, provided that no change in address shall be effective
until seven days after being given to the other party in the manner provided for
above. Any notice given in accordance with the foregoing shall be deemed given
when delivered personally or, if mailed, five Business Days after it shall have
been deposited in the United States mails as aforesaid or, if sent by overnight
courier, the Business Day following the date of delivery to such courier.  Any
notice which either party hereto may be required or may desire to give hereunder
shall not be deemed to have been given if mailed by electronic mail.

 

9.9                               Successors and Assigns.  This Agreement shall
inure to the benefit of the parties and their respective heirs, legal
representatives, successors and assigns except that, unless Lender consents in
writing, no assignment made by Borrower in violation of this Agreement shall
confer any rights on any assignee of Borrower.

 

9.10                        No Joint Venture.  Nothing contained herein or in
any document executed pursuant hereto and no action or inaction whatsoever on
the part of Lender, shall be deemed to make Lender a partner or joint venturer
with Borrower.

 

9.11                        Brokerage Commissions.  Borrower shall indemnify,
defend and hold Lender and its Affiliates harmless from and against any and all
losses, liabilities, obligations, penalties, claims, fines, lost profits,
demands, litigation, defenses, costs, judgments, suits, proceedings, damages,
disbursements or expenses of any kind or nature whatsoever (including, without
limitation, attorneys’ fees and expenses), consequential or otherwise, which may
at any time be either directly or indirectly imposed upon, incurred by or
asserted or awarded against Lender or any of its Affiliates in connection with,
arising out of or relating to any claim of a broker’s or finder’s fee against
Lender or any person or entity in connection with the transaction herein
contemplated arising out of or relating to Borrower’s or Lender’s action or
inaction.

 

9.12                        Publicity.  Borrower shall not publicize any Loan
without the prior written consent of Lender, except as may be required by law.

 

9.13                        Documentation.  All documents and other matters
required by any of the provisions of this Agreement to be submitted or furnished
to Lender shall be in form and substance satisfactory to Lender.

 

 

38

--------------------------------------------------------------------------------


 

9.14                        Additional Assurances.  Borrower agrees that, at any
time or from time to time, upon the written request of Lender, it will execute
all such further documents and do all such other acts and things as Lender may
reasonably request to effectuate the transaction herein contemplated.

 

9.15                        Entire Agreement.  This Agreement and the Disclosure
Schedule and Exhibits hereto constitute the entire agreement between the parties
hereto with respect to the subject matter hereof and may not be modified or
amended in any manner other than by supplemental written agreement executed by
the parties hereto.

 

9.16                        Choice of Law.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Illinois
without regard to conflicts of laws. Nothing herein shall be deemed to limit any
rights, powers or privileges which Lender may have pursuant to any law of the
United States of America or any rule, regulation or order of any department or
agency thereof and nothing herein shall be deemed to make unlawful any
transaction or conduct by Lender which is lawful pursuant to, or which is
permitted by, any of the foregoing.

 

9.17                        Forum; Venue.  To induce Lender to accept this
Agreement and the other Loan Documents, Borrower irrevocably agrees that all
actions or proceedings in any way, manner, or respect, arising out of or from or
related to this Agreement or the other Loan Documents shall be litigated only in
courts located in Chicago, Illinois. Borrower hereby consents and submits to the
jurisdiction of any local, state, or federal court located within said city.
Borrower hereby waives any right it may have to transfer or change the venue of
any litigation brought against Borrower by Lender.

 

9.18                        No Third Party Beneficiary.  This Agreement is made
for the sole benefit of Borrower and Lender, and no other person shall be deemed
to have any privity of contract hereunder nor any right to rely hereon to any
extent or for any purpose whatsoever, nor shall any other person have any right
of action of any kind hereon or be deemed to be a third party beneficiary
hereunder.

 

9.19                        Legal Tender of United States.  All payments
hereunder shall be made in coin or currency which at the time of payment is
legal tender in the United States of America for public and private debts.

 

9.20                        Captions; Counterparts.  Captions contained in this
Agreement in no way define, limit or extend the scope or intent of their
respective provisions. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.

 

9.21                        Knowledge; Discretion.  All references herein to a
party’s knowledge shall be deemed to mean the best knowledge of such party based
on commercially reasonable inquiry. All references herein to Borrower’s
knowledge shall be deemed to refer to the knowledge of Borrower and each
Subsidiary. Unless specified to the contrary herein, all references herein to an
exercise of discretion or judgment by Lender, to the making of a determination
or designation by

 

 

39

--------------------------------------------------------------------------------


 

Lender, to the application of Lender’s discretion or opinion, to the granting or
withholding of Lender’s consent or approval, to the consideration of whether a
matter or thing is satisfactory or acceptable to Lender, or otherwise involving
the decision making of Lender, shall be deemed to mean that Lender shall decide
unilaterally using its sole and absolute discretion or judgment.

 

9.22                        Customer Identification - USA Patriot Act Notice. 
Lender hereby notifies Borrower that, pursuant to the requirements of the USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the
“Patriot Act”), Lender is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender to identify Borrower in
accordance with the Patriot Act.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

40

--------------------------------------------------------------------------------

 


 

WAIVER OF RIGHT TO JURY TRIAL. BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR
ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF BORROWER
OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL
SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH
LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES THAT (A) IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (B) THIS WAIVER HAS
BEEN REVIEWED BY BORROWER AND BORROWER’S LEGAL COUNSEL AND IS A MATERIAL
INDUCEMENT FOR LENDER TO ENTER INTO THE AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND (C) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS
AS IF FULLY INCORPORATED THEREIN.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

 

OLD SECOND BANCORP, INC.

 

 

 

 

 

By:

/s/ William B. Skoglund

 

 

Name:

William B. Skoglund

 

 

Title:

President, Chief Executive Officer and

 

 

 

Chairman

 

 

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jeffrey J. Bowden

 

 

Name:

Jeffery J. Bowden

 

 

Title:

Senior Vice President

 

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF TERM NOTE

 

$500,000.00

 

Chicago, Illinois

 

 

January 31, 2008

 

FOR VALUE RECEIVED, the undersigned, OLD SECOND BANCORP, INC., a Delaware
corporation (“Borrower”), promises to pay to the order of LASALLE BANK NATIONAL
ASSOCIATION, a national banking association, or the holder hereof from time to
time (“Lender”), at such place as may be designated in writing by Lender, the
principal sum of FIVE HUNDRED THOUSAND AND NO/100THS DOLLARS ($500,000.00), with
interest thereon as hereinafter provided. This note (this “Note”) is issued
pursuant to the terms of a Loan and Subordinated Debenture Purchase Agreement of
even date herewith by and between Borrower and Lender (said Loan and
Subordinated Debenture Purchase Agreement together with the Agreed Upon Terms
and Procedures of even date herewith, as each may be amended, restated,
supplemented or modified from time to time, is referred to hereinafter as the
“Loan Agreement”). All capitalized terms used but not defined herein shall have
the respective meanings ascribed to them in the Loan Agreement.

 

Interest shall accrue on all sums as advanced and outstanding from time to time
under this Note and the Loan Agreement as set forth in the Loan Agreement, and
such interest shall be due and payable on the 30th day of each March, June,
September and December as set forth in the Loan Agreement, commencing March 30,
2008.  All sums owing hereunder are payable in lawful money of the United States
of America, in immediately available funds.

 

The outstanding principal balance of this Note, together with all accrued and
unpaid interest, shall be due and payable on the Term Loan Maturity Date.
Additional principal payments shall be made in accordance with the provisions of
the Loan Agreement.

 

This Note is issued pursuant to the terms of the Loan Agreement and is secured
by and entitled to the benefits of, among other things, the Collateral
Documents. In case an Event of Default shall occur and be continuing, the
principal of this Note together with all accrued interest thereon may, at the
option of the holder hereof, immediately become due and payable on demand;
provided, however, that if any document related to this Note provides for
automatic acceleration of payment of sums owing hereunder, all sums owing
hereunder shall be automatically due and payable in accordance with the terms of
that document.

 

Unless otherwise provided in the Loan Agreement, all payments on account of the
indebtedness evidenced by this Note shall be first applied to the payment of
costs and expenses of Lender which are due and payable, then to past-due
interest on the unpaid principal balance and the remainder to principal.

 

Provided that no Event of Default then exists, this Note may be prepaid only
upon those terms and conditions set forth in the Loan Agreement.

 

If any interest payment required hereunder is not received by Lender on or
before the tenth day following the date it becomes due, Borrower shall pay, at
Lender’s option, a late or collection charge equal to 4% of the amount of such
unpaid interest payment.

 

 

--------------------------------------------------------------------------------


 

From and after the Term Loan Maturity Date, or such earlier date as all sums
owing on this Note become due and payable by acceleration or otherwise, or after
the occurrence of an Event of Default, interest shall be computed on all amounts
then due and payable under this Note at the Default Rate (based upon a 360-day
year and charged on the basis of actual days elapsed).

 

If any attorney is engaged by Lender to enforce or defend any provision of this
Note or any of the other Loan Documents, or as a consequence of any Event of
Default, with or without the filing of any legal action or proceeding, then
Borrower shall pay to Lender immediately upon demand all attorneys’ fees and
expenses, together with interest thereon from the date of such demand until paid
at the rate of interest applicable to the principal balance owing hereunder as
if such unpaid attorneys’ fees and expenses had been added to the principal.

 

No previous waiver and no failure or delay by Lender in acting with respect to
the terms of this Note or any of the other Loan Documents shall constitute a
waiver of any breach, default or failure of condition under this Note, the Loan
Agreement or any of the other Loan Documents or the obligations secured thereby.
A waiver of any term of this Note or any of the other Loan Documents or of any
of the obligations secured thereby must be made in writing and shall be limited
to the express written terms of such waiver. In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
the Loan evidenced by this Note, the terms of this Note shall prevail.

 

Except as otherwise provided in the Loan Agreement, Borrower expressly waives
presentment, demand, notice of dishonor, notice of default or delinquency,
notice of acceleration, notice of protest and nonpayment, notice of costs,
expenses or losses and interest thereon, notice of late charges, and diligence
in taking any action to collect any sums owing under this Note or in proceeding
against any of the rights or interests in or to properties securing payment of
this Note. In addition, Borrower expressly agrees that this Note and any payment
coming due hereunder may be extended from time to time without in any way
affecting the liability of any such party hereunder.

 

Time is of the essence with respect to every provision hereof. This Note shall
be construed and enforced in accordance with the laws of the State of Illinois,
without regard to conflicts of laws, except to the extent that federal laws
preempt the laws of the State of Illinois, and all persons and entities in any
manner obligated under this Note consent to the jurisdiction of any Federal or
State court located in Chicago, Illinois having proper venue and also consent to
service of process by any means authorized by Illinois or Federal law. Any
reference contained herein to attorneys’ fees and expenses shall be deemed to be
to reasonable fees and expenses and to include all reasonable fees and expenses
of in-house or staff attorneys and the reasonable fees and expenses of any other
experts or consultants.

 

All agreements between Borrower and Lender (including, without limitation, this
Note and the Loan Agreement, and any other documents securing all or any part of
the indebtedness evidenced hereby) are expressly limited so that in no event
whatsoever shall the amount paid or agreed to be paid to Lender exceed the
highest lawful rate of interest permissible under applicable law. If, from any
circumstances whatsoever, fulfillment of any provision hereof, the Loan
Agreement or any other documents securing all or any part of the indebtedness
evidenced hereby at the time performance of such provisions shall be due, shall
involve exceeding the limit of validity prescribed by law which a court of
competent jurisdiction may deem applicable

 

 

 

2

--------------------------------------------------------------------------------


 

hereto, then, ipso facto, the obligation to be fulfilled shall be reduced to the
highest lawful rate of interest permissible under such applicable laws, and if,
for any reason whatsoever, Lender shall ever receive as interest an amount which
would be deemed unlawful under such applicable law, such interest shall be
automatically applied to the payment of the principal of this Note (whether or
not then due and payable) and not to the payment of interest or refunded to
Borrower if such principal has been paid in full.

 

Any notice which either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Loan Agreement.

 

[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

 

3

--------------------------------------------------------------------------------


 

WAIVER OF RIGHT TO JURY TRIAL. BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS NOTE OR ANY OF THE OTHER
LOAN DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF BORROWER OR LENDER.
BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE
AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS
OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL.
BORROWER FURTHER ACKNOWLEDGES THAT (A) IT HAS READ AND UNDERSTANDS THE MEANING
AND RAMIFICATIONS OF THIS WAIVER, (B) THIS WAIVER HAS BEEN REVIEWED BY BORROWER
AND BORROWER’S LEGAL COUNSEL AND IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER
INTO THIS NOTE AND THE OTHER LOAN DOCUMENTS, AND (C) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF THE LOAN DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized representative as of the date first above written.

 

 

OLD SECOND BANCORP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF REVOLVING NOTE

 

$30,000,000.00

 

Chicago, Illinois

 

 

January 31, 2008

 

FOR VALUE RECEIVED, the undersigned, OLD SECOND BANCORP, INC., a Delaware
corporation (“Borrower”), promises to pay to the order of LASALLE BANK NATIONAL
ASSOCIATION, a national banking association, or the holder hereof from time to
time (“Lender”), at such place as may be designated in writing by Lender, the
principal sum of THIRTY MILLION AND NO/100THS DOLLARS ($30,000,000.00) (or so
much thereof that has been advanced and remains outstanding), with interest
thereon as hereinafter provided. It is contemplated that there will be advances
and payments under this note (this “Note”) from time to time, but no advances or
payments under this Note (including payment in full of the unpaid balance of
principal hereof prior to maturity) shall affect or impair the validity or
enforceability of this Note as to future advances hereunder. This Note is issued
pursuant to the terms of a Loan and Subordinated Debenture Purchase Agreement of
even date herewith by and between Borrower and Lender (said Loan and
Subordinated Debenture Purchase Agreement together with the Agreed Upon Terms
and Procedures of even date herewith, as each may be amended, restated,
supplemented or modified from time to time, is referred to hereinafter as the
“Loan Agreement”). All capitalized terms used but not defined herein shall have
the respective meanings ascribed to them in the Loan Agreement.

 

Interest shall accrue on all sums as advanced and outstanding from time to time
under this Note and the Loan Agreement as set forth in the Loan Agreement, and
such interest shall be due and payable on the 30th day of each March, June,
September and December as set forth in the Loan Agreement, commencing March 30,
2008. All sums owing hereunder are payable in lawful money of the United States
of America, in immediately available funds.

 

The outstanding principal balance of this Note, together with all accrued and
unpaid interest, shall be due and payable on the Revolving Loan Maturity Date.
Additional principal payments shall be made in accordance with the provisions of
the Loan Agreement.

 

This Note is issued pursuant to the terms of the Loan Agreement and is secured
by and entitled to the benefits of, among other things, the Collateral
Documents. In case an Event of Default shall occur and be continuing, the
principal of this Note together with all accrued interest thereon may, at the
option of the holder hereof, immediately become due and payable on demand;
provided, however, that if any document related to this Note provides for
automatic acceleration of payment of sums owing hereunder, all sums owing
hereunder shall be automatically due and payable in accordance with the terms of
that document.

 

Unless otherwise provided in the Loan Agreement, all payments on account of the
indebtedness evidenced by this Note shall be first applied to the payment of
costs and expenses of Lender which are due and payable, then to past-due
interest on the unpaid principal balance and the remainder to principal.

 

Provided that no Event of Default then exists, this Note may be prepaid only
upon those terms and conditions set forth in the Loan Agreement.

 

 

--------------------------------------------------------------------------------


 

If any interest payment required hereunder is not received by Lender on or
before the tenth day following the date it becomes due, Borrower shall pay, at
Lender’s option, a late or collection charge equal to 4% of the amount of such
unpaid interest payment.

 

From and after the Revolving Loan Maturity Date, or such earlier date as all
sums owing on this Note become due and payable by acceleration or otherwise, or
after the occurrence of an Event of Default, interest shall be computed on all
amounts then due and payable under this Note at the Default Rate (based upon a
360-day year and charged on the basis of actual days elapsed)

 

If any attorney is engaged by Lender to enforce or defend any provision of this
Note or any of the other Loan Documents, or as a consequence of any Event of
Default, with or without the filing of any legal action or proceeding, then
Borrower shall pay to Lender immediately upon demand all attorneys’ fees and
expenses, together with interest thereon from the date of such demand until paid
at the rate of interest applicable to the principal balance owing hereunder as
if such unpaid attorneys’ fees and expenses had been added to the principal.

 

No previous waiver and no failure or delay by Lender in acting with respect to
the terms of this Note or any of the other Loan Documents shall constitute a
waiver of any breach, default or failure of condition under this Note, the Loan
Agreement or any of the other Loan Documents or the obligations secured thereby.
A waiver of any term of this Note or any of the other Loan Documents or of any
of the obligations secured thereby must be made in writing and shall be limited
to the express written terms of such waiver. In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
the Loan evidenced by this Note, the terms of this Note shall prevail.

 

Except as otherwise provided in the Loan Agreement, Borrower expressly waives
presentment, demand, notice of dishonor, notice of default or delinquency,
notice of acceleration, notice of protest and nonpayment, notice of costs,
expenses or losses and interest thereon, notice of late charges, and diligence
in taking any action to collect any sums owing under this Note or in proceeding
against any of the rights or interests in or to properties securing payment of
this Note. In addition, Borrower expressly agrees that this Note and any payment
coming due hereunder may be extended from time to time without in any way
affecting the liability of any such party hereunder.

 

Time is of the essence with respect to every provision hereof. This Note shall
be construed and enforced in accordance with the laws of the State of Illinois,
without regard to conflicts of laws, except to the extent that federal laws
preempt the laws of the State of Illinois, and all persons and entities in any
manner obligated under this Note consent to the jurisdiction of any Federal or
State court located in Chicago, Illinois having proper venue and also consent to
service of process by any means authorized by Illinois or Federal law. Any
reference contained herein to attorneys’ fees and expenses shall be deemed to be
to reasonable fees and expenses and to include all reasonable fees and expenses
of in-house or staff attorneys and the reasonable fees and expenses of any other
experts or consultants.

 

All agreements between Borrower and Lender (including, without limitation, this
Note and the Loan Agreement, and any other documents securing all or any part of
the indebtedness evidenced hereby) are expressly limited so that in no event
whatsoever shall the amount paid or agreed to be paid to Lender exceed the
highest lawful rate of interest permissible under

 

 

2

--------------------------------------------------------------------------------


 

applicable law. If, from any circumstances whatsoever, fulfillment of any
provision hereof, the Loan Agreement or any other documents securing all or any
part of the indebtedness evidenced hereby at the time performance of such
provisions shall be due, shall involve exceeding the limit of validity
prescribed by law which a court of competent jurisdiction may deem applicable
hereto, then, ipso facto, the obligation to be fulfilled shall be reduced to the
highest lawful rate of interest permissible under such applicable laws, and if,
for any reason whatsoever, Lender shall ever receive as interest an amount which
would be deemed unlawful under such applicable law, such interest shall be
automatically applied to the payment of the principal of this Note (whether or
not then due and payable) and not to the payment of interest or refunded to
Borrower if such principal has been paid in full.

 

Any notice which either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Loan Agreement.

 

[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

 

3

--------------------------------------------------------------------------------


 

WAIVER OF RIGHT TO JURY TRIAL. BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS NOTE OR ANY OF THE OTHER
LOAN DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF BORROWER OR LENDER.
BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE
AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS
OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL.
BORROWER FURTHER ACKNOWLEDGES THAT (A) IT HAS READ AND UNDERSTANDS THE MEANING
AND RAMIFICATIONS OF THIS WAIVER, (B) THIS WAIVER HAS BEEN REVIEWED BY BORROWER
AND BORROWER’S LEGAL COUNSEL AND IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER
INTO THIS NOTE AND THE OTHER LOAN DOCUMENTS, AND (C) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF THE LOAN DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized representative as of the date first above written.

 

 

OLD SECOND BANCORP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

FORM OF SUBORDINATED DEBENTURE

 

 

THIS SUBORDINATED DEBENTURE IS NOT A SAVINGS ACCOUNT OR DEPOSIT AND IT IS NOT
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY FEDERAL AGENCY.

 

 

$45,000,000.00

 

Chicago, Illinois

 

 

January 31, 2008

 

FOR VALUE RECEIVED, the undersigned, OLD SECOND BANCORP, INC., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of LASALLE BANK
NATIONAL ASSOCIATION, a national banking association, or any holder hereof from
time to time (“Lender”), at such place as may be designated in writing by
Lender, the principal sum of FORTY-FIVE MILLION AND NO/100 DOLLARS
($45,000,000.00) (or so much thereof that has been advanced and remains
outstanding), with interest thereon as hereinafter provided. This Subordinated
Debenture (this “Subordinated Debenture”) is issued pursuant to the terms of a
Loan and Subordinated Debenture Purchase Agreement of even date herewith by and
between Borrower and Lender (said Loan and Subordinated Debenture Purchase
Agreement together with the Agreed Upon Terms and Procedures of even date
herewith, as each may be amended, restated, supplemented or modified from time
to time, is referred to hereinafter as the “Loan Agreement”). All capitalized
terms used but not defined herein shall have the respective meanings ascribed to
them in the Loan Agreement.

 

All accrued interest and unpaid principal due and payable under this
Subordinated Debenture shall be paid in full on or before the Subordinated
Debenture Maturity Date.

 

The unpaid principal amount outstanding under this Subordinated Debenture from
time to time shall bear interest before maturity in accordance with the Loan
Agreement, computed on the basis of a 360-day year and charged for actual days
elapsed. Under certain circumstances as provided in the Loan Agreement, overdue
interest payments under this Subordinated Debenture shall bear interest from the
due date thereof until paid at a daily rate equal to the Default Rate of
interest, computed on the basis of a 360-day year and charged for actual days
elapsed, except as otherwise provided in the Loan Agreement.

 

All accrued interest shall be payable at Lender’s principal place of business on
a quarterly basis in arrears on the 30th day of each March, June, September and
December as set forth in the Loan Agreement, commencing March 30, 2008.  All
sums owing hereunder are payable in lawful money of the United States of
America, in immediately available funds.  The outstanding unpaid principal
balance of this Subordinated Debenture shall be payable in one installment on
the Subordinated Debenture Maturity Date. Whenever any payment to be made under
this Subordinated Debenture shall be due on a day that is not a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall be included in the

 

 

 

--------------------------------------------------------------------------------


 

computation of interest due upon this Subordinated Debenture. There shall be no
penalties or other charges payable by Borrower to Lender hereunder other than
those payments described in this Subordinated Debenture or in the Loan
Agreement. Borrower may prepay all or, from time to time, part of the
outstanding unpaid principal balance under this Subordinated Debenture at any
time without penalty.

 

This Subordinated Debenture is not secured by any assets of Borrower.

 

So long as any portion of the unpaid principal of this Subordinated Debenture is
deemed to be Tier 2 Capital of Borrower in accordance with the rules and
regulations of the FRB applicable to the capital status of the subordinated debt
of bank holding companies, the rights of Lender to the principal sum hereunder
or any part hereof and to any accrued interest thereon shall remain subject and
subordinate (in accordance with SR 92-37 issued by the FRB on October 15, 1992)
to the claims of creditors of Borrower with respect to the following (“Senior
Claims”): (a) borrowed and purchased money; (b) similar obligations arising from
off-balance-sheet guaranties and direct-credit substitutes; and (c) obligations
associated with derivative products such as interest-rate and foreign
exchange-rate contracts, commodity contracts, and similar arrangements (clauses
(a), (b) and (c) expressly exclude Trust Preferred Indebtedness, as defined
below, with respect to which the rights of Lender are not subordinate). Upon
dissolution or liquidation of Borrower, no payment of principal, interest or
premium (including post-default interest) shall be due and payable under the
terms of this Subordinated Debenture until all Senior Claims (which expressly
exclude Trust Preferred Indebtedness) shall have been paid in full. If this
Subordinated Debenture ceases to be deemed to be Tier 2 Capital of Borrower in
accordance with the rules and regulations of the FRB applicable to the capital
status of the subordinated debt of bank holding companies, other than due to the
limitations imposed by the second sentence of 12 C.F.R §250.166(e), which limits
the capital treatment of subordinated debt during the five years immediately
preceding the maturity date of the subordinated debt, Borrower shall:
(i) immediately notify Lender; and (ii) immediately upon request of Lender
execute and deliver all such agreements (including without limitation pledge
agreements and replacement notes) as Lender may request in order to restructure
the obligation evidenced hereby as a senior secured obligation of Borrower.  In
addition, the parties shall enter into the discussions contemplated in
Section 5.7 of the Loan Agreement.  If Borrower fails to execute such agreements
as required by Lender within thirty days of Lender’s request, such failure shall
be deemed to be an Event of Default as provided in Section 8.1.1 of the Loan
Agreement.

 

As used herein, “Trust Preferred Indebtedness” means Indebtedness incurred in
connection with, or relating to, any trust preferred securities caused to be
issued by, or reflected in the consolidated financial statements of Borrower,
including the subordinated Indebtedness evidenced by the Junior Subordinated
Debentures.

 

It is the intent of Borrower and Lender that this Subordinated Debenture be
treated as Tier 2 Capital of Borrower in accordance with the rules and
regulations of the FRB in effect on the date hereof.  In the event the FRB
notifies Borrower that this Subordinated Debenture does not constitute Tier 2
Capital of Borrower due to a defect in the terms of this Subordinated Debenture,
the parties shall negotiate in good faith to cure such defect by amending this
Subordinated Debenture.

 

2

--------------------------------------------------------------------------------


 

If an Event of Default shall occur, Lender shall have the rights set forth in
Section 8.6 of the Loan Agreement.

 

If any attorney is engaged by Lender to enforce or defend any provision of this
Subordinated Debenture or any of the other Loan Documents, or as a consequence
of any Event of Default, with or without the filing of any legal action or
proceeding, then Borrower shall pay to Lender immediately upon demand all
attorneys’ fees and expenses, together with interest thereon from the date of
such demand until paid at the rate of interest applicable to the principal
balance owing hereunder as if such unpaid attorneys’ fees and expenses had been
added to the principal.

 

No previous waiver and no failure or delay by Lender in acting with respect to
the terms of this Subordinated Debenture or any of the other Loan Documents
shall constitute a waiver of any breach, default or failure of condition under
this Subordinated Debenture, the Loan Agreement or any of the other Loan
Documents or the obligations secured thereby. A waiver of any term of this
Subordinated Debenture or any of the other Loan Documents or of any of the
obligations secured thereby must be made in writing and shall be limited to the
express written terms of such waiver. In the event of any inconsistencies
between the terms of this Subordinated Debenture and the terms of any other
document related to the Loan evidenced by this Subordinated Debenture, the terms
of this Subordinated Debenture shall prevail.

 

Except as otherwise provided in the Loan Agreement, Borrower expressly waives
presentment, demand, notice of dishonor, notice of default or delinquency,
notice of acceleration, notice of protest and nonpayment, notice of costs,
expenses or losses and interest thereon, notice of late charges, and diligence
in taking any action to collect any sums owing under this Subordinated
Debenture. In addition, Borrower expressly agrees that this Subordinated
Debenture and any payment coming due hereunder may be extended from time to time
without in any way affecting the liability of any such party hereunder.

 

Time is of the essence with respect to every provision hereof. This Subordinated
Debenture shall be construed and enforced in accordance with the laws of the
State of Illinois, without regard to conflicts of laws, except to the extent
that federal laws preempt the laws of the State of Illinois, and all persons and
entities in any manner obligated under this Subordinated Debenture consent to
the jurisdiction of any Federal or State court located in Chicago, Illinois
having proper venue and also consent to service of process by any means
authorized by Illinois or Federal law.  Any reference contained herein to
attorneys’ fees and expenses shall be deemed to be to reasonable fees and
expenses and to include all reasonable fees and expenses of in-house or staff
attorneys and the reasonable fees and expenses of any other experts or
consultants.

 

All agreements between Borrower and Lender (including, without limitation, this
Subordinated Debenture and the Loan Agreement, and any other documents securing
all or any part of the indebtedness evidenced hereby) are expressly limited so
that in no event whatsoever shall the amount paid or agreed to be paid to Lender
exceed the highest lawful rate of interest permissible under applicable law. If,
from any circumstances whatsoever, fulfillment of any provision hereof, the Loan
Agreement or any other documents securing all or any part of the indebtedness
evidenced hereby at the time performance of such provisions shall be due, shall
involve exceeding the limit of validity prescribed by law which a court of
competent jurisdiction

 

3

--------------------------------------------------------------------------------


 

may deem applicable hereto, then, ipso facto, the obligation to be fulfilled
shall be reduced to the highest lawful rate of interest permissible under such
applicable laws, and if, for any reason whatsoever, Lender shall ever receive as
interest an amount which would be deemed unlawful under such applicable law,
such interest shall be automatically applied to the payment of the principal of
this Subordinated Debenture (whether or not then due and payable) and not to the
payment of interest or refunded to Borrower if such principal has been paid in
full.

 

Lender may sell, assign, pledge or otherwise transfer or encumber any or all of
its interest under this Subordinated Debenture at any time and from time to
time. In the event of a transfer, all terms and conditions of this Subordinated
Debenture shall be binding upon and inure to the benefit of the transferee after
such transfer.

 

Upon receipt of notice from Lender advising Borrower of the loss, theft,
destruction or mutilation of this Subordinated Debenture, Borrower shall,
execute and deliver in lieu thereof a new debenture in principal amount equal to
the unpaid principal amount of such lost, stolen, destroyed or mutilated
debenture, dated the date to which interest has been paid on such lost, stolen,
destroyed or mutilated Subordinated Debenture.

 

Unless otherwise provided in the Loan Agreement, all payments on account of the
indebtedness evidenced by this Subordinated Debenture shall be first applied to
the payment of costs and expenses of Lender which are due and payable, then to
past-due interest on the unpaid principal balance and the remainder to
principal.

 

Any notice which either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Loan Agreement.

 

[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

 

 

 

4

--------------------------------------------------------------------------------


 

WAIVER OF RIGHT TO JURY TRIAL. BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS SUBORDINATED DEBENTURE OR
ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF BORROWER
OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS SUBORDINATED DEBENTURE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS
WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES THAT (A) IT HAS
READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (B) THIS
WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER’S LEGAL COUNSEL AND IS A
MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS SUBORDINATED DEBENTURE AND THE
OTHER LOAN DOCUMENTS, AND (C) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF THE
LOAN DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

 

IN WITNESS WHEREOF, the undersigned has caused this Subordinated Debenture to be
executed by its duly authorized representative as of the date first above
written.

 

OLD SECOND BANCORP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Pledge Agreement”) is dated as of January 31, 2008
and is made by and between OLD SECOND BANCORP, INC., a Delaware corporation
(“Pledgor”), and LASALLE BANK NATIONAL ASSOCIATION, a national banking
association (“Lender”).

 

R E C I T A L S :

 

A.                                   Pledgor is a bank holding company that owns
100% of the issued and outstanding capital stock of Old Second National Bank, a
national banking association (the “Bank”), and is acquiring HeritageBanc, Inc.
(“Heritage”), by causing Old Second Acquisition, Inc., a Delaware corporation
and a wholly owned subsidiary of Pledgor (“Merger Corp”), to merge with and into
Heritage (the “Merger”) pursuant to the terms and conditions of an Agreement and
Plan of Merger, dated as of November 5, 2007, among Pledgor and Merger Corp and
Heritage Bank (the “Merger Agreement”), and immediately thereafter causing
Heritage Bank, a wholly owned subsidiary of Heritage (“Heritage Bank”), to merge
with and into Old Second National Bank (the “Bank Merger”) pursuant to the terms
and conditions of a Merger Agreement, dated as of November 20, 2007, between the
Bank and Heritage Bank.

 

C.                                     Pledgor has requested that Lender provide
it with three credit facilities in the aggregate principal amount of $75,500,000
consisting of (a) a term loan in the principal amount of $500,000, (b) a
revolving loan in the principal amount of up to $30,000,000 and (c) subordinated
debt in the principal amount of up to $45,000,000, to be used to finance the
acquisition of Heritage Bank, to increase the capital of the Bank and for
general corporate purposes.

 

D.                                    This Pledge Agreement has been executed
and delivered by Pledgor to Lender pursuant to Section 3.2.2 of the Loan
Agreement (as defined below).

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements and to induce Lender to enter into the Loan Agreement and to make
Loans and other financial accommodations to Pledgor, the parties hereby agree as
follows:

 

A G R E E M E N T :

 


1.                                      DEFINITIONS


 

1.1.                            Defined Terms.  The following capitalized terms
generally used in this Pledge Agreement shall have the meanings defined or
referenced below (such meanings to be equally applicable to both the singular
and the plural forms of the term defined). Certain other capitalized terms used
in specific sections of this Pledge Agreement may be defined in such sections. 
Terms not otherwise defined herein shall have the meaning assigned to them in
the Loan Agreement.

 

“Best Efforts” means commercially reasonable, good faith efforts.

 

 

 

--------------------------------------------------------------------------------


 

“Certificates” means any and all notes, warrants, options, stock certificates or
other documents or instruments now or hereafter received or receivable by
Pledgor and representing Pledgor’s interest in the Pledged Stock.

 

“Loan Agreement” means the Loan and Subordinated Debenture Purchase Agreement of
even date herewith between Lender and Pledgor together with the Agreed Upon
Terms and Procedures of even date herewith, as each may be amended, restated,
supplemented or modified from time to time, both of which are hereby
incorporated by reference in this Pledge Agreement.

 

“Pledged Stock” means: (i) the shares of capital stock of the Bank as described
on the attached Schedule A hereto and any and all other shares of capital stock
issued by the Bank previously or hereafter acquired by Pledgor, whether directly
from the Bank or otherwise and whether such other shares are now or hereafter in
the possession of Pledgor, Lender or other holder; (ii) all stock and other
securities or property which are issued pursuant to conversion, redemption,
exercise of rights, stock split, recapitalization, reorganization, stock
dividends or other corporate act which are referable to the shares referenced in
clause (i) or this clause (ii) (collectively, the “Additional Pledged
Securities”); (iii) all distributions, whether cash or otherwise, in the nature
of a partial or complete liquidation, dissolution or winding up which are
referable to the shares referenced in clause (i) or clause (ii) (such
distributions are hereinafter referred to as “Liquidating Distributions”); and
(iv) all substitutions for any of the foregoing, proceeds of and from any of the
foregoing and all interest, cash dividends or other payments in respect of any
of the foregoing.

 

1.2.                            Other Defined Terms.  All other capitalized
terms used herein have the meanings assigned to them in the Loan Agreement.

 

1.3.                            Exhibits and Schedules Incorporated. All
exhibits and schedules attached hereto or referenced herein are hereby
incorporated into this Pledge Agreement.

 


2.                                      PLEDGE AND GRANT OF SECURITY INTERESTS. 
PLEDGOR HEREBY PLEDGES, COLLATERALLY ASSIGNS, HYPOTHECATES AND TRANSFERS TO
LENDER ALL OF THE PLEDGED STOCK, TOGETHER WITH APPROPRIATE UNDATED ASSIGNMENTS
SEPARATE FROM THE CERTIFICATES DULY EXECUTED IN BLANK, AND HEREBY GRANTS TO AND
CREATES IN FAVOR OF LENDER LIENS AND SECURITY INTERESTS IN THE PLEDGED STOCK AS
COLLATERAL SECURITY FOR: (A) THE DUE AND PUNCTUAL PAYMENT WHEN DUE (WHETHER AT
MATURITY, BY ACCELERATION OR OTHERWISE) IN FULL OF ALL AMOUNTS DUE UNDER THE
SENIOR NOTES (AS THE SAME MAY BE AMENDED, RESTATED, SUPPLEMENTED, MODIFIED,
EXTENDED OR REPLACED FROM TIME TO TIME) IN THE AGGREGATE FACE AMOUNT AS OF THE
DATE HEREOF OF THIRTY MILLION FIVE HUNDRED THOUSAND DOLLARS ($30,500,000)
EXECUTED AND DELIVERED BY PLEDGOR TO LENDER PURSUANT TO THE LOAN AGREEMENT;
(B) THE DUE AND PUNCTUAL PERFORMANCE AND OBSERVANCE BY PLEDGOR OF ALL OTHER
PLEDGOR’S LIABILITIES; (C) THE DUE AND PUNCTUAL PERFORMANCE AND OBSERVANCE BY
PLEDGOR OF ALL OF ITS AGREEMENTS, OBLIGATIONS, LIABILITIES AND DUTIES UNDER THIS
PLEDGE AGREEMENT, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS; (D) ALL
AMOUNTS DUE TO LENDER UNDER THE SENIOR NOTES, INCLUDING ANY AND ALL
MODIFICATIONS, EXTENSIONS, RENEWALS OR REFINANCINGS THEREOF AND INCLUDING,
WITHOUT LIMITATION, ALL PRINCIPAL, INTEREST AND OTHER AMOUNTS DUE UNDER THE
SENIOR NOTES; (E) ALL SUMS ADVANCED BY, OR ON BEHALF OF, LENDER IN CONNECTION
WITH, OR RELATING TO, THE LOAN AGREEMENT, THE SENIOR NOTES OR THE PLEDGED STOCK
INCLUDING, WITHOUT LIMITATION, ANY AND ALL SUMS ADVANCED TO PRESERVE THE PLEDGED
STOCK, OR TO PERFECT LENDER’S SECURITY INTEREST IN THE


 

2

--------------------------------------------------------------------------------


 


PLEDGED STOCK; (F) IN THE EVENT OF ANY PROCEEDING TO ENFORCE THE SATISFACTION OF
THE OBLIGATIONS, OR ANY OF THEM, OR TO PRESERVE AND PROTECT THEIR RIGHTS UNDER
THE LOAN AGREEMENT, THE SENIOR NOTES, THIS PLEDGE AGREEMENT OR ANY OTHER
AGREEMENT, DOCUMENT OR INSTRUMENT RELATING TO THE TRANSACTIONS CONTEMPLATED IN
THE LOAN AGREEMENT, THE REASONABLE EXPENSES OF RETAKING, HOLDING, PREPARING FOR
SALE, SELLING OR OTHERWISE DISPOSING OF OR REALIZING ON THE PLEDGED STOCK, OR OF
ANY EXERCISE BY LENDER OF ITS RIGHTS, TOGETHER WITH REASONABLE ATTORNEYS’ FEES,
EXPENSES AND COURT COSTS; (G) ANY INDEBTEDNESS, OBLIGATION OR LIABILITY OF
PLEDGOR TO LENDER, WHETHER DIRECT OR INDIRECT, JOINT OR SEVERAL, ABSOLUTE OR
CONTINGENT, NOW OR HEREAFTER EXISTING, HOWEVER CREATED OR ARISING AND HOWEVER
EVIDENCED; (H) ANY INDEBTEDNESS, OBLIGATION OR LIABILITY OF PLEDGOR UNDER OR IN
CONNECTION WITH ANY INTEREST RATE PROTECTION AGREEMENT; AND (I) ALL COSTS
INCURRED BY LENDER TO OBTAIN, PERFECT, PRESERVE AND ENFORCE THE LIENS AND
SECURITY INTERESTS GRANTED BY THIS PLEDGE AGREEMENT, THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS, TO COLLECT THE OBLIGATIONS SECURED HEREBY (AS HEREINAFTER
DEFINED) AND TO MAINTAIN AND PRESERVE THE PLEDGED STOCK, WITH SUCH COSTS
INCLUDING, WITHOUT LIMITATION, EXPENDITURES MADE BY LENDER FOR ATTORNEYS’ FEES
AND OTHER LEGAL EXPENSES AND EXPENSES OF COLLECTION, POSSESSION AND SALE OF THE
PLEDGED STOCK, TOGETHER WITH INTEREST ON ALL SUCH COSTS AT THE DEFAULT RATE (THE
FOREGOING SUBSECTIONS (A) THROUGH (I) ARE COLLECTIVELY REFERRED TO HEREIN AS THE
“OBLIGATIONS SECURED HEREBY”). NOTWITHSTANDING ANYTHING ABOVE IN THIS SECTION 2
TO THE CONTRARY, THE PLEDGED STOCK SHALL NOT BE COLLATERAL SECURITY FOR AMOUNTS
OUTSTANDING UNDER THE SUBORDINATED DEBENTURE THAT ARE DEEMED TO BE TIER 2
CAPITAL OF PLEDGOR IN ACCORDANCE WITH THE RULES AND REGULATIONS OF THE FRB
APPLICABLE TO THE CAPITAL STATUS OF THE SUBORDINATED DEBT OF BANK HOLDING
COMPANIES, WITHOUT GIVING EFFECT TO THE LIMITATION IMPOSED BY THE SECOND
SENTENCE OF 12 C.F.R. §250.166(E), WHICH LIMITS THE CAPITAL TREATMENT OF
SUBORDINATED DEBT DURING THE FIVE YEARS IMMEDIATELY PRECEDING THE MATURITY DATE
OF THE SUBORDINATED DEBT.


 


3.                                      DELIVERY OF PLEDGED STOCK.  ON THE DATE
HEREOF, PLEDGOR SHALL PLACE THE PLEDGED STOCK REPRESENTING 100% OF THE ISSUED
AND OUTSTANDING CAPITAL STOCK OF THE BANK IN PLEDGE BY DELIVERING THE
CERTIFICATES TO AND DEPOSITING THEM WITH LENDER OR ITS AGENT APPOINTED IN
WRITING BY LENDER. PLEDGOR SHALL ALSO DELIVER TO LENDER OR ITS AGENT
CONCURRENTLY THEREWITH UNDATED ASSIGNMENTS SEPARATE FROM THE CERTIFICATES DULY
EXECUTED IN BLANK AND ALL OTHER APPLICABLE AND APPROPRIATE DOCUMENTS AND
ASSIGNMENTS IN FORM SUITABLE TO ENABLE LENDER TO EFFECT THE TRANSFER OF ALL OR
ANY PORTION OF THE PLEDGED STOCK TO THE EXTENT HEREINAFTER PROVIDED.


 


4.                                      ADDITIONAL COLLATERAL


 

4.1                               Delivery of Additional Pledged Securities.  If
Pledgor shall hereafter become entitled to receive or shall receive any
interest, cash dividends, cash proceeds, any Additional Pledged Securities, any
Liquidating Distributions, or any other cash or non-cash payments on account of
the Pledged Stock, Pledgor agrees to accept the same as Lender’s agent and to
hold the same in trust on behalf of and for the benefit of Lender and agrees to
promptly deliver the same or any Certificates therefor forthwith to Lender or
its agent in the exact form received, with the endorsement of Pledgor, when
necessary, or appropriate undated assignments separate from the Certificates
duly executed in blank, to be held by Lender or its agent subject to the terms
hereof.


 


4.2          PROCEEDS; DIVIDENDS AND VOTING.  NOTWITHSTANDING ANYTHING CONTAINED
IN THIS PLEDGE AGREEMENT TO THE CONTRARY, PLEDGOR SHALL BE ENTITLED TO RECEIVE
FOR ITS OWN ACCOUNT OR


 

3

--------------------------------------------------------------------------------



 


SHALL RECEIVE FOR ITS OWN ACCOUNT SUCH INTEREST AND CASH DIVIDENDS PAID ON
ACCOUNT OF THE PLEDGED STOCK, AND TO EXERCISE VOTING RIGHTS WITH RESPECT TO THE
PLEDGED STOCK, SO LONG AS THERE HAS NOT OCCURRED ANY EVENT OF DEFAULT UNDER THE
LOAN AGREEMENT OR THIS PLEDGE AGREEMENT (AN EVENT OF DEFAULT UNDER THIS PLEDGE
AGREEMENT BEING DEFINED IN SECTION 7.1 HEREOF).


 


5.                                      REPRESENTATIONS AND WARRANTIES OF
PLEDGOR. TO INDUCE LENDER TO ENTER INTO THIS PLEDGE AGREEMENT AND THE LOAN
AGREEMENT, PLEDGOR MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO LENDER:


 


5.1                               PLEDGOR IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE
AND THE STATE OF ILLINOIS.  THE BANK IS A NATIONAL BANKING ASSOCIATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE UNITED
STATES.


 


5.2                               THE EXECUTION AND DELIVERY OF THIS PLEDGE
AGREEMENT AND THE PERFORMANCE BY PLEDGOR OF ITS OBLIGATIONS HEREUNDER ARE WITHIN
PLEDGOR’S CORPORATE POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION.


 


5.3                               PLEDGOR BENEFICIALLY OWNS AND OF RECORD ALL OF
THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF THE BANK AND HAS GOOD AND
MARKETABLE TITLE TO THE PLEDGED STOCK.


 


5.4                               FOLLOWING THE CLOSING DATE, PLEDGOR WILL HOLD
ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE BANK FREE AND CLEAR OF
ALL LIENS, CHARGES, ENCUMBRANCES, SECURITY INTERESTS, OPTIONS, VOTING TRUSTS AND
RESTRICTIONS OF EVERY KIND AND NATURE WHATSOEVER EXCEPT ONLY THE LIENS AND
SECURITY INTERESTS CREATED BY THIS PLEDGE AGREEMENT OR OTHERWISE IN FAVOR OF
LENDER.


 


5.5                               EACH SECURITY WHICH IS A PART OF THE PLEDGED
STOCK HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND IS FULLY PAID AND
NONASSESSABLE.


 


5.6                               THIS PLEDGE AGREEMENT HAS BEEN DULY EXECUTED
AND DELIVERED BY PLEDGOR AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION
OF PLEDGOR ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.


 


5.7                               NO CONSENT OR APPROVAL OF ANY GOVERNMENTAL
BODY, REGULATORY AUTHORITY OR SECURITIES EXCHANGE OR OTHER PERSON OR ENTITY IS
REQUIRED TO BE OBTAINED BY PLEDGOR IN CONNECTION WITH THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS PLEDGE AGREEMENT OTHER THAN THOSE THAT HAVE BEEN
OBTAINED ALREADY.


 


5.8                               THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS PLEDGE AGREEMENT WILL NOT VIOLATE ANY PROVISION OF ANY APPLICABLE LAW OR
REGULATION OR OF ANY WRIT OR DECREE OF ANY COURT OR GOVERNMENTAL INSTRUMENTALITY
OR OF ANY INDENTURE, CONTRACT, AGREEMENT OR OTHER UNDERTAKING TO WHICH PLEDGOR
IS A PARTY OR WHICH PURPORTS TO BE BINDING UPON PLEDGOR OR UPON ANY OF ITS
ASSETS AND WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR
ENCUMBRANCE ON OR SECURITY INTEREST IN ANY OF THE ASSETS OF PLEDGOR EXCEPT AS
CONTEMPLATED BY THIS PLEDGE AGREEMENT OR OTHERWISE IN FAVOR OF LENDER.


 


 

4

--------------------------------------------------------------------------------



 


5.9                               THE PLEDGE, COLLATERAL ASSIGNMENT AND DELIVERY
OF THE PLEDGED STOCK PURSUANT TO THIS PLEDGE AGREEMENT CREATES A VALID FIRST
LIEN AND FIRST AND SENIOR SECURITY INTEREST IN THE PLEDGED STOCK, WHICH LIEN AND
SECURITY INTEREST ARE PERFECTED.


 


6.                                      PLEDGOR’S COVENANTS.


 


6.1                               PLEDGOR COVENANTS AND AGREES THAT IT WILL
DEFEND LENDER’S LIEN AND SECURITY INTEREST IN AND TO THE PLEDGED STOCK AGAINST
THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER.


 


6.2                               PLEDGOR COVENANTS AND AGREES THAT WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER, IT WILL NOT SELL, CONVEY OR OTHERWISE DISPOSE
OF ANY OF THE PLEDGED STOCK, OR CREATE, INCUR OR PERMIT TO EXIST ANY PLEDGE,
LIEN, MORTGAGE, HYPOTHECATION, SECURITY INTEREST, CHARGE, OPTION OR ANY OTHER
ENCUMBRANCE OR RESTRICTION WITH RESPECT TO ANY OF THE PLEDGED STOCK, OR ANY
INTEREST THEREIN, OR ANY PROCEEDS THEREOF, EXCEPT FOR THE LIENS AND SECURITY
INTERESTS CREATED BY THIS PLEDGE AGREEMENT.


 


6.3                               PLEDGOR COVENANTS AND AGREES THAT IT WILL NOT
CONSENT TO THE ISSUANCE OF: (I) ANY ADDITIONAL SHARES OF CAPITAL STOCK OF THE
PLEDGED STOCK UNLESS SUCH SHARES ARE PLEDGED AND THE CERTIFICATES THEREFOR
DELIVERED TO LENDER, SIMULTANEOUSLY WITH THE ISSUANCE THEREOF, TOGETHER WITH
APPROPRIATE UNDATED ASSIGNMENTS SEPARATE FROM THE CERTIFICATES DULY EXECUTED IN
BLANK; AND (II) ANY OPTIONS BY THE ISSUER OF THE PLEDGED STOCK OBLIGATING SUCH
ISSUER TO ISSUE ADDITIONAL SHARES OF CAPITAL STOCK OF ANY CLASS OF SUCH ISSUER.


 


6.4                               AT ANY TIME FROM TIME TO TIME, UPON THE
WRITTEN REQUEST OF LENDER, AND AT THE SOLE EXPENSE OF PLEDGOR, PLEDGOR COVENANTS
AND AGREES THAT IT WILL PROMPTLY AND DULY EXECUTE AND DELIVER SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS LENDER MAY REASONABLY
REQUEST FOR THE PURPOSES OF OBTAINING OR PRESERVING THE FULL BENEFITS OF THIS
PLEDGE AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED. IF ANY AMOUNT
PAYABLE UNDER OR IN CONNECTION WITH ANY OF THE PLEDGED STOCK SHALL BE OR BECOME
EVIDENCED BY ANY PROMISSORY NOTE, OTHER INSTRUMENT OR CHATTEL PAPER, SUCH NOTE,
INSTRUMENT OR CHATTEL PAPER SHALL BE IMMEDIATELY DELIVERED TO LENDER, DULY
ENDORSED IN A MANNER SATISFACTORY TO LENDER, TO BE HELD AS PLEDGED STOCK
PURSUANT TO THIS PLEDGE AGREEMENT.


 


6.5                               PLEDGOR COVENANTS AND AGREES TO PAY, AND TO
HOLD LENDER HARMLESS FROM ANY AND ALL LIABILITIES WITH RESPECT TO OR RESULTING
FROM ANY DELAY IN PAYING, ANY AND ALL STAMP, EXCISE, SALES OR OTHER TAXES WHICH
MAY BE PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO ANY OF THE PLEDGED
STOCK OR IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS PLEDGE
AGREEMENT.


 

 

5

--------------------------------------------------------------------------------

 


 


7.                                      RIGHTS AND REMEDIES UPON DEFAULT.

 


7.1          IF ANY EVENT OF DEFAULT UNDER THE LOAN AGREEMENT OR A DEFAULT OR
BREACH IN ANY RESPECT BY PLEDGOR OF ANY REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT OF PLEDGOR UNDER THIS PLEDGE AGREEMENT (AFTER THE EXPIRATION OF ANY
APPLICABLE CURE PERIOD OR GRACE PERIOD HEREUNDER OR THEREUNDER, WHICH BREACH
SHALL BE DEEMED AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT AND AN EVENT OF
DEFAULT HEREUNDER) SHALL OCCUR, LENDER MAY DO ANY ONE OR MORE OF THE FOLLOWING:
(A) DECLARE THE OBLIGATIONS SECURED HEREBY TO BE FORTHWITH DUE AND PAYABLE,
WHEREUPON SUCH OBLIGATIONS SECURED HEREBY SHALL BECOME IMMEDIATELY DUE AND
PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND; AND/OR
(B) PROCEED TO PROTECT AND ENFORCE ITS RIGHTS UNDER THIS PLEDGE AGREEMENT, THE
NOTES, THE LOAN AGREEMENT, OR ANY OF THE OTHER LOAN DOCUMENTS THROUGH OTHER
APPROPRIATE PROCEEDINGS, AND LENDER SHALL HAVE, WITHOUT LIMITATION, ALL OF THE
RIGHTS AND REMEDIES PROVIDED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION,
THE RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE ILLINOIS UNIFORM COMMERCIAL
CODE (THE “UCC”) AND, IN ADDITION THERETO, LENDER SHALL BE ENTITLED, AT LENDER’S
OPTION, TO EXERCISE ALL VOTING AND CORPORATE RIGHTS WITH RESPECT TO THE PLEDGED
STOCK AS IT MAY DETERMINE, WITHOUT LIABILITY THEREFOR, BUT LENDER SHALL NOT HAVE
ANY DUTY TO EXERCISE ANY VOTING AND CORPORATE RIGHTS IN RESPECT OF THE PLEDGED
STOCK AND SHALL NOT BE RESPONSIBLE OR LIABLE TO PLEDGOR OR ANY OTHER PERSON FOR
ANY FAILURE TO DO SO OR DELAY IN SO DOING.

 


7.2                               WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IF ANY EVENT OF DEFAULT HEREUNDER OR UNDER THE LOAN AGREEMENT SHALL
OCCUR, LENDER SHALL HAVE THE RIGHT TO SELL THE PLEDGED STOCK, OR ANY PART
THEREOF, AT PUBLIC OR PRIVATE SALE OR AT ANY BROKER’S BOARD OR ON ANY SECURITIES
EXCHANGE FOR CASH, UPON CREDIT OR FOR FUTURE DELIVERY, AND AT SUCH PRICE OR
PRICES AS LENDER MAY DEEM BEST, AND LENDER MAY BE THE PURCHASER OF ANY OR ALL OF
THE PLEDGED STOCK SO SOLD AND THEREAFTER LENDER OR ANY OTHER PURCHASER SHALL
HOLD THE SAME FREE FROM ANY RIGHT OR CLAIM OF WHATSOEVER KIND. LENDER IS
AUTHORIZED, AT ANY SUCH SALE, IF IT DEEMS IT ADVISABLE SO TO DO, TO RESTRICT THE
NUMBER OF PROSPECTIVE BIDDERS OR PURCHASERS TO PERSONS WHO WILL REPRESENT AND
AGREE THAT THEY ARE PURCHASING FOR THEIR OWN ACCOUNT, FOR INVESTMENT, AND NOT
WITH A VIEW TO THE DISTRIBUTION OR RESALE OF THE PLEDGED STOCK AND MAY OTHERWISE
REQUIRE THAT SUCH SALE BE CONDUCTED SUBJECT TO RESTRICTIONS AS TO SUCH OTHER
MATTERS AS LENDER MAY DEEM NECESSARY IN ORDER THAT SUCH SALE MAY BE EFFECTED IN
SUCH MANNER AS TO COMPLY WITH ALL APPLICABLE STATE AND FEDERAL SECURITIES LAWS.
UPON ANY SUCH SALE, LENDER SHALL HAVE THE RIGHT TO DELIVER, ASSIGN AND TRANSFER
TO THE PURCHASER THEREOF THE PLEDGED STOCK SO SOLD.


 


7.3                               EACH PURCHASER AT ANY SUCH SALE SHALL HOLD THE
PROPERTY SOLD, ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT OF WHATSOEVER KIND,
INCLUDING ANY EQUITY OR RIGHT OF REDEMPTION OF PLEDGOR, WHO HEREBY SPECIFICALLY
WAIVES ALL RIGHTS OF REDEMPTION, STAY OR APPRAISAL WHICH IT HAS OR MAY HAVE
UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER ADOPTED. LENDER SHALL
GIVE PLEDGOR NOT LESS THAN TEN DAYS’ WRITTEN NOTICE OF ITS INTENTION TO MAKE ANY
SUCH PUBLIC OR PRIVATE SALE OR AT ANY BROKER’S BOARD OR ON ANY SECURITIES
EXCHANGE (WITH SUCH NOTICE TO STATE THE TIME AND PLACE OF SUCH SALE), AND
PLEDGOR AGREES THAT SUCH NOTICE SHALL BE DEEMED REASONABLE.


 


7.4                               ANY SUCH PUBLIC SALE SHALL BE HELD AT SUCH
TIME OR TIMES WITHIN THE ORDINARY BUSINESS HOURS AND AT SUCH PLACE OR PLACES AS
LENDER MAY FIX IN THE NOTICE OF SUCH SALE. AT ANY SALE, THE PLEDGED STOCK MAY BE
SOLD IN ONE LOT AS AN ENTIRETY OR IN PARTS, AS LENDER MAY DETERMINE. LENDER
SHALL NOT BE OBLIGATED TO MAKE ANY SALE PURSUANT TO ANY SUCH NOTICE.  LENDER


 


 

6

--------------------------------------------------------------------------------


 


MAY, WITHOUT NOTICE OR PUBLICATION, ADJOURN ANY SALE, AND SUCH SALE MAY BE MADE
AT ANY TIME OR PLACE TO WHICH THE SAME MAY BE SO ADJOURNED.  IN CASE OF ANY SALE
OF ALL OR ANY PART OF THE PLEDGED STOCK ON CREDIT OR FOR FUTURE DELIVERY, THE
PLEDGED STOCK SO SOLD MAY BE RETAINED BY LENDER UNTIL THE SELLING PRICE IS PAID
BY THE PURCHASER THEREOF, BUT LENDER SHALL NOT INCUR ANY LIABILITY IN CASE OF
THE FAILURE OF SUCH PURCHASER TO TAKE UP AND PAY FOR THE PLEDGED STOCK SO SOLD
AND, IN CASE OF ANY SUCH FAILURE, SUCH PLEDGED STOCK MAY AGAIN BE SOLD UPON LIKE
NOTICE.


 


7.5                               LENDER, INSTEAD OF EXERCISING THE POWER OF
SALE HEREIN CONFERRED UPON IT, MAY PROCEED BY A SUIT OR SUITS AT LAW OR IN
EQUITY TO FORECLOSE THIS PLEDGE AGREEMENT AND SELL THE PLEDGED STOCK, OR ANY
PORTION THEREOF, UNDER A JUDGMENT OR DECREE OF A COURT OR COURTS OF COMPETENT
JURISDICTION.


 


7.6                               ON ANY SALE OF THE PLEDGED STOCK, LENDER IS
HEREBY AUTHORIZED TO COMPLY WITH ANY LIMITATION OR RESTRICTION IN CONNECTION
WITH SUCH SALE THAT IT MAY BE ADVISED BY COUNSEL IS NECESSARY IN ORDER TO AVOID
ANY VIOLATION OF APPLICABLE LAW OR IN ORDER TO OBTAIN ANY REQUIRED APPROVAL OF
THE PURCHASER OR PURCHASERS BY ANY THIRD PARTY OR ANY GOVERNMENTAL REGULATORY
AUTHORITY OR OFFICER OR COURT, INCLUDING, WITHOUT LIMITATION, ALL LIMITATIONS
AND RESTRICTIONS IMPOSED BY FEDERAL AND STATE BANKING LAWS AND REGULATIONS.
COMPLIANCE WITH THE FOREGOING SENTENCE SHALL RESULT IN SUCH SALE OR DISPOSITION
BEING CONSIDERED OR DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE
MANNER.


 


7.7                               IN FURTHERANCE OF THE EXERCISE BY LENDER OF
THE RIGHTS AND REMEDIES GRANTED TO IT HEREUNDER, PLEDGOR AGREES THAT, UPON
REQUEST OF LENDER AND AT THE EXPENSE OF PLEDGOR, IT WILL USE ITS BEST EFFORTS TO
OBTAIN ALL THIRD PARTY AND GOVERNMENTAL APPROVALS NECESSARY FOR OR INCIDENTAL TO
THE EXERCISE OF REMEDIES BY LENDER WITH RESPECT TO THE PLEDGED STOCK OR ANY PART
THEREOF, INCLUDING, WITHOUT LIMITATION, APPROVALS FROM THE FRB, THE FDIC AND THE
OCC.


 


8.                                      REGISTRATION RIGHTS; PRIVATE SALES.


 


8.1                               IF LENDER SHALL DETERMINE TO EXERCISE ITS
RIGHT TO SELL ANY OR ALL OF THE PLEDGED STOCK PURSUANT TO SECTION 7 HEREOF, AND
IF IN THE OPINION OF LENDER IT IS NECESSARY OR ADVISABLE TO HAVE THE PLEDGED
STOCK, OR THAT PORTION THEREOF TO BE SOLD, REGISTERED UNDER THE PROVISIONS OF
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), PLEDGOR WILL
CAUSE THE ISSUER OF THE PLEDGED STOCK TO (A) EXECUTE AND DELIVER, AND CAUSE TO
BE DONE ALL SUCH OTHER ACTS, AS MAY BE, IN THE OPINION OF LENDER, NECESSARY OR
ADVISABLE TO REGISTER THE PLEDGED STOCK, OR THAT PORTION THEREOF TO BE SOLD,
UNDER THE PROVISIONS OF THE SECURITIES ACT, (B) USE ITS BEST EFFORTS TO CAUSE
THE REGISTRATION STATEMENT RELATING THERETO TO BECOME EFFECTIVE AND TO REMAIN
EFFECTIVE FOR A PERIOD OF ONE (1) YEAR FROM THE DATE OF THE FIRST PUBLIC
OFFERING OF THE PLEDGED STOCK, OR THAT PORTION THEREOF TO BE SOLD, AND (C) MAKE
ALL AMENDMENTS THERETO AND/OR TO THE RELATED PROSPECTUS WHICH, IN THE OPINION OF
LENDER, ARE NECESSARY OR ADVISABLE, ALL IN CONFORMITY WITH THE REQUIREMENTS OF
THE SECURITIES ACT AND THE RULES AND REGULATIONS OF THE SEC APPLICABLE THERETO.
PLEDGOR AGREES TO CAUSE SUCH ISSUER TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES OR “BLUE SKY” LAWS OF ANY AND ALL JURISDICTIONS WHICH LENDER SHALL
DESIGNATE AND TO MAKE AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS PRACTICABLE,
AN EARNINGS STATEMENT (WHICH NEED NOT BE AUDITED) WHICH WILL SATISFY THE
PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT.

 

 

7

--------------------------------------------------------------------------------


 


8.2                               PLEDGOR HEREBY ACKNOWLEDGES THAT,
NOTWITHSTANDING THAT A HIGHER PRICE MIGHT BE OBTAINED FOR THE PLEDGED STOCK AT A
PUBLIC SALE THAN AT A PRIVATE SALE OR SALES, THE MAKING OF A PUBLIC SALE OF THE
PLEDGED STOCK MAY BE SUBJECT TO REGISTRATION REQUIREMENTS AND OTHER LEGAL
RESTRICTIONS COMPLIANCE WITH WHICH COULD REQUIRE SUCH ACTIONS ON THE PART OF
PLEDGOR, COULD ENTAIL SUCH EXPENSES AND COULD SUBJECT LENDER AND ANY UNDERWRITER
THROUGH WHOM THE PLEDGED STOCK MAY BE SOLD AND ANY CONTROLLING PERSON OF ANY
THEREOF TO SUCH LIABILITIES AS WOULD MAKE THE MAKING OF A PUBLIC SALE OF THE
PLEDGED STOCK IMPRACTICAL. ACCORDINGLY, PLEDGOR HEREBY AGREES THAT PRIVATE SALES
MADE BY LENDER IN ACCORDANCE WITH THE PROVISIONS OF SECTION 7 HEREOF MAY BE AT
PRICES AND ON OTHER TERMS LESS FAVORABLE TO THE SELLER THAN IF THE PLEDGED STOCK
WERE SOLD AT PUBLIC SALE, THAT LENDER SHALL NOT HAVE ANY OBLIGATION TO TAKE ANY
STEPS IN ORDER TO PERMIT THE PLEDGED STOCK TO BE SOLD AT A PUBLIC SALE COMPLYING
WITH THE REQUIREMENTS OF FEDERAL AND STATE SECURITIES AND SIMILAR LAWS, AND THAT
SUCH SALE SHALL NOT BE DEEMED TO BE MADE IN A COMMERCIALLY UNREASONABLE MANNER
SOLELY BECAUSE OF ITS NATURE AS A PRIVATE SALE.


 


8.3                               PLEDGOR FURTHER AGREES TO USE ITS BEST EFFORTS
TO DO OR CAUSE TO BE DONE ALL SUCH OTHER ACTS AS MAY BE NECESSARY TO MAKE ANY
SALE OR SALES OF ALL OR ANY PORTION OF THE PLEDGED STOCK PURSUANT TO SECTION 7
AND THIS SECTION 8 VALID AND BINDING AND IN COMPLIANCE WITH ANY AND ALL OTHER
APPLICABLE REQUIREMENTS OF LAW. PLEDGOR FURTHER AGREES THAT A BREACH OF ANY OF
THE COVENANTS CONTAINED IN SECTION 7 AND THIS SECTION 8 WILL CAUSE IRREPARABLE
INJURY TO LENDER, THAT LENDER HAS NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH
BREACH AND, AS A CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN
SECTION 7 AND THIS SECTION 8 SHALL BE SPECIFICALLY ENFORCEABLE AGAINST PLEDGOR,
AND PLEDGOR HEREBY WAIVES AND AGREES NOT TO ASSERT ANY DEFENSES TO THE GRANTING
OF EQUITABLE RELIEF (SUCH AS, WITHOUT LIMITATION, ANY DEFENSE THAT LENDER HAS AN
ADEQUATE REMEDY AT LAW OR THAT LENDER WILL NOT BE IRREPARABLY INJURED) IN ANY
ACTION FOR SPECIFIC PERFORMANCE OF SUCH COVENANTS.


 


9.                                      LIMITATION ON DUTIES REGARDING PLEDGED
STOCK.  LENDER’S SOLE DUTY WITH RESPECT TO THE CUSTODY, SAFEKEEPING AND PHYSICAL
PRESERVATION OF THE PLEDGED STOCK IN ITS POSSESSION, UNDER SECTION 9-207 OF THE
UCC OR OTHERWISE, SHALL BE TO DEAL WITH IT IN THE SAME MANNER AS LENDER DEALS
WITH SIMILAR SECURITIES AND PROPERTY FOR ITS OWN ACCOUNT. NEITHER LENDER NOR ANY
OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR ANY GOOD
FAITH FAILURE TO DEMAND, COLLECT OR REALIZE UPON ANY OF THE PLEDGED STOCK OR FOR
ANY DELAY IN DOING SO OR SHALL BE UNDER ANY OBLIGATION TO SEE OR OTHERWISE
DISPOSE OF ANY PLEDGED STOCK OR FOR ANY GOOD FAITH DELAY IN DOING SO OR SHALL BE
UNDER ANY OBLIGATION TO SEE OR OTHERWISE DISPOSE OF ANY PLEDGED STOCK UPON THE
REQUEST OF PLEDGOR OR OTHERWISE.


 


10.                               POWERS COUPLED WITH AN INTEREST.  ALL
AUTHORIZATIONS AND AGENCIES HEREIN CONTAINED WITH RESPECT TO THE PLEDGED STOCK
ARE IRREVOCABLE AND ARE POWERS COUPLED WITH AN INTEREST.


 


11.                               INDEMNIFICATION.  PLEDGOR AGREES TO INDEMNIFY
AND HOLD HARMLESS LENDER (TO THE FULL EXTENT PERMITTED BY LAW) FROM AND AGAINST
ANY AND ALL CLAIMS, DEMANDS, LOSSES, JUDGMENTS, LIABILITIES FOR PENALTIES AND
EXCISE TAXES AND OTHER DAMAGES OF WHATEVER NATURE, AND TO REIMBURSE LENDER FOR
ALL COSTS AND EXPENSES, INCLUDING REASONABLE LEGAL FEES AND DISBURSEMENTS,
GROWING OUT OF OR RESULTING FROM THE PLEDGED STOCK, THIS PLEDGE AGREEMENT, THE
LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE ADMINISTRATION AND ENFORCEMENT
OF THIS PLEDGE AGREEMENT, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS OR
EXERCISE OF ANY RIGHT OR REMEDY GRANTED TO

8

--------------------------------------------------------------------------------


 


 


LENDER HEREUNDER EXCEPT WITH RESPECT TO SUCH CLAIMS, DEMANDS, LOSSES, JUDGMENTS,
LIABILITIES FOR PENALTIES AND EXCISE TAXES AND OTHER DAMAGES OF WHATEVER NATURE
ARISING SOLELY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER, BUT
INCLUDING WITHOUT LIMITATION, ANY TAX LIABILITY INCURRED BY LENDER OR ANY OF ITS
AFFILIATES AS A RESULT OF THE EXERCISE BY LENDER OF ANY OF ITS RIGHTS HEREUNDER.
IN NO EVENT SHALL LENDER BE LIABLE TO PLEDGOR FOR ANY ACTION TAKEN BY LENDER
THAT IS PERMITTED UNDER THIS PLEDGE AGREEMENT OTHER THAN TO ACCOUNT FOR PROCEEDS
OF THE PLEDGED STOCK ACTUALLY RECEIVED BY LENDER.


 


12.                               DISTRIBUTION OF PLEDGED STOCK. UPON
ENFORCEMENT OF THIS PLEDGE AGREEMENT FOLLOWING THE OCCURRENCE OF AN EVENT OF
DEFAULT UNDER THIS PLEDGE AGREEMENT, THE LOAN AGREEMENT, OR THE NOTES, THE
PROCEEDS OF THE PLEDGED STOCK SHALL BE APPLIED TO THE OBLIGATIONS SECURED HEREBY
IN SUCH ORDER AND MANNER AS LENDER MAY DETERMINE. IN THE EVENT SUCH MONIES SHALL
BE INSUFFICIENT TO PAY ALL OF THE OBLIGATIONS SECURED HEREBY, PLEDGOR SHALL BE
LIABLE TO LENDER FOR ANY DEFICIENCY THEREIN.


 


13.                               NO WAIVER; CUMULATIVE REMEDIES. LENDER SHALL
NOT BY ANY ACT, DELAY, OMISSION OR OTHERWISE BE DEEMED TO HAVE WAIVED ANY OF ITS
RIGHTS OR REMEDIES HEREUNDER AND NO WAIVER SHALL BE VALID UNLESS IN WRITING,
SIGNED BY LENDER, AND THEN SUCH WAIVER SHALL BE VALID TO THE EXTENT THEREIN SET
FORTH. A WAIVER BY LENDER OF ANY RIGHT OR REMEDY HEREUNDER ON ANY ONE OCCASION
SHALL NOT BE CONSTRUED AS A BAR TO ANY RIGHT OR REMEDY WHICH LENDER WOULD
OTHERWISE HAVE ON ANY FUTURE OCCASION. NO FAILURE TO EXERCISE OR ANY DELAY IN
EXERCISING ON THE PART OF LENDER ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE. THE RIGHTS AND
REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR
REMEDIES PROVIDED BY LAW.


 


14.                               SEVERABILITY OF PROVISIONS. THE PROVISIONS OF
THIS PLEDGE AGREEMENT ARE SEVERABLE, AND IF ANY CLAUSE OR PROVISION HEREOF SHALL
BE HELD INVALID OR UNENFORCEABLE IN WHOLE OR IN PART, THEN SUCH INVALIDITY OR
UNENFORCEABILITY SHALL ATTACH ONLY TO SUCH CLAUSE OR PROVISION OR PART THEREOF
AND SHALL NOT IN ANY MANNER AFFECT ANY OTHER CLAUSE OR PROVISION IN THIS PLEDGE
AGREEMENT.


 


15.                               AMENDMENTS; CHOICE OF LAW; BINDING EFFECT.


 


15.1                        NONE OF THE TERMS OR PROVISIONS OF THIS PLEDGE
AGREEMENT MAY BE ALTERED, MODIFIED OR AMENDED EXCEPT BY AN INSTRUMENT IN
WRITING, DULY EXECUTED BY EACH OF THE PARTIES HERETO.


 


15.2                        THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO CONFLICTS OF LAWS. NOTHING HEREIN SHALL BE DEEMED TO LIMIT ANY RIGHTS,
POWERS OR PRIVILEGES WHICH LENDER MAY HAVE PURSUANT TO ANY LAW OF THE UNITED
STATES OF AMERICA OR ANY RULE, REGULATION OR ORDER OF ANY DEPARTMENT OR AGENCY
THEREOF AND NOTHING HEREIN SHALL BE DEEMED TO MAKE UNLAWFUL ANY TRANSACTION OR
CONDUCT BY LENDER WHICH IS LAWFUL PURSUANT TO, OR WHICH IS PERMITTED BY, ANY OF
THE FOREGOING.


 


15.3        THIS PLEDGE AGREEMENT IS MADE FOR THE SOLE BENEFIT OF PLEDGOR AND
LENDER, AND NO OTHER PERSON SHALL BE DEEMED TO HAVE ANY PRIVITY OF CONTRACT
HEREUNDER NOR ANY RIGHT TO RELY


 


 

9

--------------------------------------------------------------------------------



 


HEREON TO ANY EXTENT OR FOR ANY PURPOSE WHATSOEVER, NOR SHALL ANY OTHER PERSON
HAVE ANY RIGHT OF ACTION OF ANY KIND HEREON OR BE DEEMED TO BE A THIRD PARTY
BENEFICIARY HEREUNDER.


 


16.                               NOTICES. ALL NOTICES, CONSENTS, REQUESTS,
DEMANDS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE
GIVEN IN ACCORDANCE WITH SECTION 9.8 OF THE LOAN AGREEMENT.


 


17.                               HEADINGS. THE DESCRIPTIVE HEADINGS HEREUNDER
USED ARE FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO LIMIT OR OTHERWISE
EFFECT THE CONSTRUCTION OF ANY PROVISION HEREOF.


 


18.                               COUNTERPART EXECUTION. THIS PLEDGE AGREEMENT
MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


 


19.                               FORUM; AGENT; VENUE. TO INDUCE LENDER TO
ACCEPT THIS PLEDGE AGREEMENT AND ENTER INTO THE OTHER LOAN DOCUMENTS, PLEDGOR
IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER, OR
RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS PLEDGE AGREEMENT OR THE OTHER
LOAN DOCUMENTS SHALL BE LITIGATED ONLY IN A COURT LOCATED IN CHICAGO, ILLINOIS.
PLEDGOR HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE, OR
FEDERAL COURT LOCATED WITHIN SAID CITY.  PLEDGOR HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION BROUGHT AGAINST PLEDGOR
BY LENDER.


 


20.                               IRREVOCABLE AUTHORIZATION AND INSTRUCTION TO
ISSUERS. PLEDGOR HEREBY AUTHORIZES AND INSTRUCTS EACH ISSUER OF PLEDGED STOCK TO
COMPLY WITH ANY INSTRUCTION RECEIVED BY IT FROM LENDER IN WRITING THAT
(A) STATES THAT AN EVENT OF DEFAULT HAS OCCURRED AND (B) IS OTHERWISE IN
ACCORDANCE WITH THE TERMS OF THIS PLEDGE AGREEMENT, WITHOUT ANY OTHER OR FURTHER
INSTRUCTIONS FROM PLEDGOR, AND PLEDGOR AGREES THAT THE ISSUER SHALL BE FULLY
PROTECTED IN SO COMPLYING.


 

[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

 

10

--------------------------------------------------------------------------------


 

WAIVER OF RIGHT TO JURY TRIAL. PLEDGOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS PLEDGE AGREEMENT, THE
NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF
PLEDGOR OR LENDER. PLEDGOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER
WITH SUCH LEGAL COUNSEL. PLEDGOR FURTHER ACKNOWLEDGES THAT (A) IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (B) THIS WAIVER HAS
BEEN REVIEWED BY PLEDGOR AND PLEDGOR’S LEGAL COUNSEL AND IS A MATERIAL
INDUCEMENT FOR LENDER TO ENTER INTO THIS PLEDGE AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND (C) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN
DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

 

IN WITNESS WHEREOF, the parties have caused this Pledge Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

OLD SECOND BANCORP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

ISSUER: OLD SECOND NATIONAL BANK

 

 

 

Owner

 

Class

 

Certificate
Number

 

Number of
Shares

 

Percentage of
Class

 

 

 

 

 

 

 

 

 

Old Second
Bancorp, Inc.

 

Common

 

1R

 

216,000

 

100%

 

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGMENT

 

The undersigned issuer of the Pledged Stock hereby acknowledges receipt of a
copy of this Pledge Agreement and agrees to (a) note the restrictions herein on
its books, records, ledgers and certificates maintained with respect to its
capital stock, (b) not make or permit any dividends or distributions with
respect to its capital stock except as permitted in this Pledge Agreement, and
(c) not make or permit any sale, transfer or issuance of any of its capital
stock or of any rights to acquire its capital stock except as permitted in this
Pledge Agreement.

 

 

OLD SECOND NATIONAL BANK,

 

a national association

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

Assignment Separate from Certificate

 

[Deliver one original per pledged stock certificate]

 

FOR VALUE RECEIVED, Old Second Bancorp, Inc., does hereby sell, assign and
transfer unto                                         (      ) Shares of Common
Stock of Old Second National Bank, standing in his/her/its name on the books of
such corporation represented by Certificate(s) No.         ,           ,
           and              and does hereby irrevocably constitute and appoint
attorney to transfer such stock on the books of the within named bank with full
power and substitution in the premises.

 

Further under penalties of perjury, the undersigned certifies:

 

1.                                             That the number shown on this
form is the undersigned’s correct taxpayer identification number.

 

2.                                             That the undersigned is not
subject to backup withholding either because the undersigned had not been
notified that the undersigned is subject to backup withholding as a result of a
failure to report all interest or dividends, or the Internal Revenue Service has
notified the undersigned that the undersigned is no longer subject to backup
withholding.

 

Taxpayer Identification

#

 

 

 

Dated:

 

 

 

 

OLD SECOND BANCORP, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


EXHIBIT E

 

FORM OF QUARTERLY COMPLIANCE CERTIFICATE

 

for the Quarter Ended                          

 

The undersigned, the                                        of Old Second
Bancorp, Inc. (“Borrower”), hereby delivers this certificate pursuant to
Section 6.3 of that certain Loan and Subordinated Debenture Purchase Agreement,
dated as of                    , 2008, between Borrower and LaSalle Bank
National Association (as may be amended, restated, supplemented or modified from
time to time, the “Agreement”) and certifies as of the date hereof as follows:

 

1.                                       Attached hereto are the quarterly
financial reports described in Section 6.2 of the Agreement for the
above-referenced quarter.

 

2.                                       Borrower is in compliance in all
material respects with all covenants contained in the Agreement and has provided
a detailed calculation, as of the above-referenced quarter-end, of the financial
covenants set forth in Section 7 of the Agreement on Annex A attached hereto.

 

3.                                       No Event of Default has occurred or is
continuing under the Agreement. [Or, if incorrect, provide detail regarding the
Event of Default and the steps being taken to cure it and the time within which
such cure will occur.]

 

4.                                       All of the representations and
warranties of Borrower contained in the Agreement are true in all material
respects as of the date hereof.

 

Capitalized terms in this Quarterly Compliance Certificate that are otherwise
undefined shall have the meanings given them in the Agreement.

 

Dated:  [INSERT DATE]

 

 

OLD SECOND BANCORP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

ANNEX A

 

TO

 

QUARTERLY COMPLIANCE CERTIFICATE

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF OPINION OF BORROWER’S COUNSEL

 

[LETTERHEAD OF BORROWER’S COUNSEL]

 

 


1.                                       BORROWER IS A CORPORATION, DULY
ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE, IS
QUALIFIED TO DO BUSINESS IN THE STATE OF ILLINOIS, AND HAS THE REQUISITE
CORPORATE POWER TO CONDUCT ITS BUSINESS AS NOW BEING CONDUCTED. BORROWER IS
REGISTERED AS A BANK HOLDING COMPANY UNDER THE BANK HOLDING COMPANY ACT OF 1956,
AS AMENDED.


 


2.                                       BORROWER HAS 20,300,000 SHARES OF
AUTHORIZED STOCK DIVIDED INTO TWO CLASSES, COMMON AND PREFERRED, CONSISTING OF
5. 20,000,000 SHARES OF COMMON STOCK, OF WHICH 12,149,296 WERE ISSUED AND
OUTSTANDING AS OF DECEMBER 31, 2007, AND 6. 300,000 SHARES OF PREFERRED STOCK,
NONE OF WHICH ARE CURRENTLY ISSUED AND OUTSTANDING.  TO OUR KNOWLEDGE, NONE OF
THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF BORROWER HAVE BEEN ISSUED
IN VIOLATION OF ANY PREEMPTIVE RIGHTS.


 


3.                                       THE BANK IS A NATIONAL BANKING
ASSOCIATION, DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE UNITED
STATES.  THE DEPOSIT ACCOUNTS OF THE BANK ARE INSURED BY THE FDIC, TO THE EXTENT
PROVIDED BY LAW.  THE BANK HAS THE REQUISITE POWER AND AUTHORITY, CORPORATE OR
OTHERWISE, TO CONDUCT ITS BUSINESS AS NOW BEING CONDUCTED.


 


4.                                       TO OUR KNOWLEDGE, THE AUTHORIZED
CAPITAL STOCK OF THE BANK IS AS STATED IN THE LOAN AGREEMENT AND SUCH STOCK IS
VALIDLY ISSUED AND OUTSTANDING, FULLY PAID AND NON-ASSESSABLE.  TO OUR
KNOWLEDGE, BORROWER IS THE RECORD AND BENEFICIAL OWNER OF THE BANK SHARES, FREE
AND CLEAR OF ALL LIENS, ENCUMBRANCES AND SECURITY INTERESTS OF OTHERS, EXCEPT
FOR ENCUMBRANCES IN FAVOR OF LENDER, INCLUDING THE SECURITY INTEREST GRANTED BY
BORROWER TO LENDER UNDER THE LOAN DOCUMENTS. TO OUR KNOWLEDGE, NONE OF THE BANK
SHARES HAVE BEEN ISSUED IN VIOLATION OF ANY SHAREHOLDER’S PREEMPTIVE RIGHTS. TO
OUR KNOWLEDGE, THERE ARE NO OPTIONS, WARRANTS, OR OTHER RIGHTS OUTSTANDING TO
ACQUIRE ANY CAPITAL STOCK OF THE BANK AND NO PERSON OR ENTITY HAS ANY OTHER
RIGHT TO PURCHASE OR ACQUIRE ANY UNISSUED SHARES OF CAPITAL STOCK OF THE BANK,
NOR DOES THE BANK HAVE ANY OBLIGATION OF ANY NATURE WITH RESPECT TO ITS UNISSUED
SHARES OF CAPITAL STOCK.


 


5.                                       PROVIDED THAT LENDER IS AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF REGULATION D AS PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), IT IS NOT NECESSARY, IN CONJUNCTION WITH
THE ISSUANCE OF THE SUBORDINATED DEBENTURE, TO REGISTER THE SUBORDINATED
DEBENTURE UNDER THE ACT OR THE SECURITIES LAWS OF THE STATE OF ILLINOIS.


 


6.                                       EXCEPT FOR SUCH APPROVALS AS HAVE
ALREADY BEEN OBTAINED, NO ORDER, PERMISSION, CONSENT OR APPROVAL OF ANY FEDERAL
OR STATE COMMISSION, BOARD, REGULATORY AUTHORITY OR GOVERNMENTAL AGENCY IS
REQUIRED FOR THE EXECUTION AND DELIVERY OR PERFORMANCE BY BORROWER OF THE LOAN
DOCUMENTS.


 


7.                                       TO OUR KNOWLEDGE, EXCEPT AS DISCLOSED
IN THE LOAN DOCUMENTS AND THE DISCLOSURE SCHEDULE, THERE ARE NO ACTIONS, SUITS,
INVESTIGATIONS, OR PROCEEDINGS PENDING OR THREATENED AGAINST OR AFFECTING
BORROWER OR ANY SUBSIDIARY, OR THE BUSINESS OR PROPERTIES OF BORROWER OR ANY

 

 

--------------------------------------------------------------------------------


 


 


SUBSIDIARY, OR BEFORE OR BY ANY GOVERNMENTAL AGENCY OR ANY COURT, ARBITRATOR OR
GRAND JURY, WHICH CAN REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
CHANGE IN THE BUSINESS, OPERATIONS OR FINANCIAL CONDITION OF BORROWER AND THE
SUBSIDIARIES TAKEN AS A WHOLE, OR IN THE ABILITY OF BORROWER OR ANY SUBSIDIARY
TO PERFORM UNDER THE LOAN DOCUMENTS.


 


8.                                       EXCEPT AS DISCLOSED IN THE LOAN
DOCUMENTS AND THE DISCLOSURE SCHEDULE, TO OUR KNOWLEDGE, THERE IS NO DEFAULT BY
BORROWER OR ANY SUBSIDIARY UNDER ANY ORDER, WRIT, INJUNCTION OR DECREE OF ANY
COURT, ANY APPLICABLE LAW, INSTRUMENTALITY, ANY CONTRACT, LEASE, AGREEMENT,
INSTRUMENT OR COMMITMENT TO WHICH ANY OF THEM IS A PARTY OR BOUND, WHICH HAS OR
WOULD HAVE A MATERIAL ADVERSE EFFECT UPON THE BUSINESS, OPERATIONS OR FINANCIAL
CONDITION OF BORROWER AND THE SUBSIDIARIES TAKEN AS A WHOLE OR IN THE ABILITY OF
BORROWER OR ANY SUBSIDIARY TO PERFORM UNDER THE LOAN DOCUMENTS.


 


9.                                       TO OUR KNOWLEDGE, NO PROCEEDS OF THE
LOANS WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT TO
OTHERS FOR PURPOSES OF PURCHASING OR CARRYING MARGIN STOCK.


 


10.                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
BORROWER OF THE LOAN DOCUMENTS (A) ARE WITHIN ITS CORPORATE POWERS, (B) HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION OF BORROWER, (C) DO NOT
CONTRAVENE (I) BORROWER’S OR ANY SUBSIDIARY’S CHARTER OR BYLAWS OR (II) ANY LAW
OR, TO OUR KNOWLEDGE, ANY CONTRACTUAL RESTRICTION AFFECTING BORROWER OR ANY
SUBSIDIARY, AND (D) OTHER THAN AS CONTAINED IN THE PLEDGE AGREEMENT, TO OUR
KNOWLEDGE, DO NOT RESULT IN THE CREATION OF ANY LIEN OR OTHER ENCUMBRANCE UPON
OR WITH RESPECT TO ANY OF THE ASSETS OR PROPERTY OF BORROWER OR ANY SUBSIDIARY.


 


11.                                 THE LOAN DOCUMENTS ARE LEGALLY VALID AND
BINDING OBLIGATIONS OF BORROWER AND ARE ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS.


 


12.                                 UNDER THE TERMS OF THE INDENTURES, THE
JUNIOR SUBORDINATED DEBENTURES ARE EXPRESSLY SUBORDINATE AND JUNIOR IN ALL
RESPECTS (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE RIGHT OF PAYMENT)
TO THE LOANS.  THE LOANS CONSTITUTE “SENIOR INDEBTEDNESS” AS DEFINED UNDER THE
INDENTURES.


 


13.                                 UNDER THE TERMS OF THE INDENTURES, BORROWER
IS NOT PROHIBITED FROM SATISFYING IN FULL ITS OBLIGATIONS UNDER THE LOAN
AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS, INCLUDING THE PAYMENT OF
INTEREST AND PRINCIPAL UNDER ANY NOTE WHEN DUE AND PAYABLE, IF THE BORROWER
EXERCISES ITS RIGHT TO DEFER THE PAYMENT OF INTEREST ON THE JUNIOR SUBORDINATED
DEBENTURES PURSUANT TO THE TERMS OF THE INDENTURES OR THE BORROWER OTHERWISE
DEFERS THE PAYMENT OF INTEREST ON THE JUNIOR SUBORDINATED DEBENTURES OR THE
PAYMENT OF DISTRIBUTIONS ON THE SECURITIES ISSUED BY THE TRUSTS.


 


14.                                 EXCEPT FOR SUCH APPROVALS AS HAVE ALREADY
BEEN OBTAINED, NO ORDER, PERMISSION, CONSENT OR APPROVAL OF ANY FEDERAL OR STATE
COMMISSION, BOARD OR REGULATORY AUTHORITY OR GOVERNMENTAL AGENCY IS REQUIRED IN
ORDER TO CONSUMMATE THE MERGER OR THE BANK MERGER, EXCEPT FOR NOTICES OF
CONSUMMATION TO BE FILED WITH APPLICABLE GOVERNMENTAL AGENCIES, INCLUDING THE
FDIC, THE OCC AND THE IDFPR.

 

 

2

--------------------------------------------------------------------------------

 

 